Exhibit 10.1
 
Execution Version
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LIMITED LIABILITY COMPANY AGREEMENT
 
 
OF
 
 
 
BRTL LLC
 
 
 
Dated as of: June 2, 2011
 


 
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Article I. DEFINED TERMS AND RULES OF CONSTRUCTION
2
SECTION 1.01.
Defined Terms
2
SECTION 1.02.
Other Defined Terms
16
SECTION 1.03.
Governing Law
16
SECTION 1.04.
Rules of Construction
16
Article II. ORGANIZATION
16
SECTION 2.01.
Formation and Continuation
16
SECTION 2.02.
Name and Principal Place of Business
17
SECTION 2.03.
Term; Investment Period
17
SECTION 2.04.
Registered Agent, Registered Office and Foreign Qualification
17
SECTION 2.05.
Purpose
18
SECTION 2.06.
Internal Business Activities and Maintenance of Separateness
18
SECTION 2.07.
Limitations on Activities of the Company
19
Article III. MEMBERS And Interests
19
SECTION 3.01.
Admission of Members
19
SECTION 3.02.
Limitation on Liability
19
SECTION 3.03.
Third-Party Debt Liability
20
SECTION 3.04.
Compensation of Members
20
SECTION 3.05.
Percentage Interests
20
SECTION 3.06.
Return of Capital
21
SECTION 3.07.
Ownership
21
SECTION 3.08.
Waiver of Partition; Nature of Interests in the Company
21
SECTION 3.09.
TL Member Restrictions
21
Article IV. MANAGEMENT
22
SECTION 4.01.
Management
22
SECTION 4.02.
Major Decisions
23
SECTION 4.03.
Investment Approval Process.
26
SECTION 4.04.
Transfer of Loans to the Company
30
SECTION 4.05.
Limitation on Other Members’ Rights to Manage the Company
30
SECTION 4.06.
Accounting and Fiscal Year
30
SECTION 4.07.
Books and Records
31
SECTION 4.08.
Access to Books and Records
31
SECTION 4.09.
Provision of Financial Statements and Reports
31
SECTION 4.10.
Reports
32
SECTION 4.11.
The Company Accountant
32
SECTION 4.12.
Reserves
32
SECTION 4.13.
Tax Matters
33
SECTION 4.14.
Reimbursement for Certain Expenses
33
SECTION 4.15.
Obligation of the Managing Member to Bear Expenses
34
SECTION 4.16.
Holding of REIT Qualifying Assets
34
SECTION 4.17.
Asset Management
35
Article V. CAPITAL
35
SECTION 5.01.
Initial Capital Contributions
35
SECTION 5.02.
Capital Calls
35
SECTION 5.03.
No Further Capital Contributions
36

 
 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.04.
Method of Payment
37
SECTION 5.05.
Defaults in Making Capital Contributions and Remedies
37
Article VI. ALLOCATIONS
38
SECTION 6.01.
Profits and Losses
38
SECTION 6.02.
Intentionally Omitted
38
SECTION 6.03.
Special Allocations
38
SECTION 6.04.
Intentionally Omitted
39
SECTION 6.05.
Other Allocation Rules
39
SECTION 6.06.
Tax Allocations; Code Section 704(c)
39
Article VII. DISTRIBUTIONS
40
SECTION 7.01.
Amounts Distributed
40
SECTION 7.02.
Amounts Withheld
42
SECTION 7.03.
Limitations on Distributions
42
SECTION 7.04.
Intentionally Omitted
42
SECTION 7.05.
Distributions and Payments to Members
42
SECTION 7.06.
Annual Clawback
43
SECTION 7.07.
Reinvestment
45
SECTION 7.08.
Distributions Held in Trust
45
SECTION 7.09.
Foreclosed Company Loans
45
Article VIII. ADMISSION OF MEMBERS AND RESTRICTIONS ON TRANSFER
46
SECTION 8.01.
No New or Additional Members
46
SECTION 8.02.
No Transfer
46
SECTION 8.03.
Permitted Transfers
46
SECTION 8.04.
Limitation on Resignations
46
SECTION 8.05.
Conditions on Transfer
46
SECTION 8.06.
Distributions and Allocations in Respect of Transferred Interests
47
SECTION 8.07.
Certain Partial Transfers
47
Article IX. DISSOLUTION AND TERMINATION
48
SECTION 9.01.
Dissolution and Liquidation
48
SECTION 9.02.
Reconstitution
48
SECTION 9.03.
Transfer Not Effecting Termination
49
SECTION 9.04.
Winding Up
49
SECTION 9.05.
Deficit Capital Accounts
50
SECTION 9.06.
[Intentionally Omitted]
50
SECTION 9.07.
Distributions in Kind
50
SECTION 9.08.
Rights of Members
50
SECTION 9.09.
Allocations and Distributions during Period of Liquidation
50
SECTION 9.10.
Character of Liquidating Distributions
50
SECTION 9.11.
Effect of Wind-Up Notice
51
SECTION 9.12.
Compensation
51
SECTION 9.13.
Clawback
51
Article X. Representations And Warranties
51
SECTION 10.01.
In General
51
SECTION 10.02.
Representations and Warranties
51
Article XI. MEMBERSHIP INTEREST CERTIFICATES
54
SECTION 11.01.
Interests
54

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
SECTION 11.02.
Membership Interest Certificates
54
SECTION 11.03.
Reissuance of Certificates
55
SECTION 11.04.
Transfer of Certificates
55
Article XII. MISCELLANEOUS
55
SECTION 12.01.
Further Assurances
55
SECTION 12.02.
Expenses
56
SECTION 12.03.
Indemnification
56
SECTION 12.04.
Notices
57
SECTION 12.05.
Entire Agreement
59
SECTION 12.06.
Amendment and Waiver
59
SECTION 12.07.
Assignment; No Third Party Beneficiaries
60
SECTION 12.08.
Severability
60
SECTION 12.09.
Waiver of Jury Trial; Consent to Jurisdiction
60
SECTION 12.10.
Counterparts
61
SECTION 12.11.
Conditions Precedent
61
SECTION 12.12.
BRT REIT Status
61
SECTION 12.13.
Confidentiality
61
Article XIII. DISPUTE RESOLUTION
63
SECTION 13.01.
Dispute Resolution
63
SECTION 13.02.
Arbitration Process
63

 
EXHIBITS
      EXHIBIT A –
Form of Allonge
EXHIBIT B –
Form of Omnibus Assignment of Loan Documents
EXHIBIT C –
Form of Assignment of Mortgage
EXHIBIT D –
Form of Assignment of Assignment of Leases and Rents
EXHIBIT E–
Form of Membership Interest Certificate

 
 
 
iii

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
BRTL LLC
 
This LIMITED LIABILITY COMPANY AGREEMENT of BRTL LLC (the “Company”) is made and
entered into as of June 2, 2011 (the “Effective Date”), by and among the
Company, DEBT OPPORTUNITY FUND III, LLC(and together with its successors and
permitted assigns, as a member in the Company, the “TL Member”), a Delaware
limited liability Company, and BRT TORCH MEMBER LLC (together with its
successors and assigns, as a member in the Company, the “BRT Member”), a
Delaware limited liability company. The TL Member and the BRT Member are
hereinafter sometimes referred to collectively as the “Members” and individually
as a “Member,” and the Company, the TL Member and the BRT Member are hereinafter
sometimes referred to collectively as the “Parties” and individually as a
“Party;” provided, however, that for the purposes of Article XII, (a) the term
“Parties” shall mean, collectively, the Company, the TL Member, the BRT Member
(in its capacity as the BRT Member, the Managing Member, the Tax Matters Member
and the Liquidating Member), TL (as defined below) and BRT (as defined below)
and (b) the term “Party” shall means each or any (as the case may be) of such
entities.
 
R E C I T A L S:
 
WHEREAS, the TL Member is a wholly owned subsidiary of Torchlight Debt
Opportunity Fund III LLC (“TL”), a limited liability company formed under and
pursuant to the laws of the State of Delaware;
 
WHEREAS, the BRT Member is a wholly owned subsidiary of BRT Realty Trust
(“BRT”), a business trust formed under and pursuant to the laws of the
Commonwealth of Massachusetts;
 
WHEREAS, the TL Member and the BRT Member have formed the Company in order to
engage in the business of investing in real estate mortgage loans to be secured
by certain types of real property, subject to the terms and conditions set forth
herein;
 
WHEREAS, the Company was formed on May 31, 2011 pursuant to the Delaware Act,
and there has been filed a Certificate of Formation of the Company with the
office of the Secretary of State of the State of Delaware;
 
WHEREAS, the Parties desire to provide for the respective rights, obligations
and interests of the Parties to each other and to the Company; and
 
WHEREAS, this Agreement shall apply to and govern the management and operation
of the Company from the date hereof and shall bind each and every present and
future Member.
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
other agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be bound hereby, agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE I.
DEFINED TERMS AND RULES OF CONSTRUCTION
 
SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the respective meanings set forth below:
 
“100% Affiliate” means, with respect to any specified Person, (a) any other
Person that, directly or indirectly through one or more intermediaries, owns all
of the capital stock or other equity interests in such specified Person, (b) any
other Person of which all of the capital stock or other equity interests are
owned, directly or indirectly through one or more intermediaries, by such
specified Person and (c) any other Person of which all of the capital stock or
other equity interests are owned, directly or indirectly through one or more
intermediaries, by any Person referred to in the foregoing clause (a).
 
“Accounting Fees” has the meaning set forth in Section 4.11.
 
“Additional Capital Contribution” means, with respect to any Member, the cash
contribution to the capital of the Company made by such Member pursuant to
Section 5.02(b).
 
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(i)           credit to such Capital Account any amounts that such Member is
deemed obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(ii)           debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)
(ii)(d)(6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
 
“Affiliate” means, with respect to any specified Person, (a) any other Person
directly or indirectly Controlling, Controlled by, or under common Control with
such specified Person, (b) any individual who is an Executive Officer of such
specified Person or of any other Person described in clause (a) of this
definition or (c) any other Person directly or indirectly Controlling,
Controlled by, or under Common control with any individual or groups of
individuals described in clause (b) of this definition; provided, however, that
the Company shall not be deemed to be an Affiliate of any Member (but each
Member and its Affiliates will be deemed Affiliates of the Company).
 
“Agreement” means this Limited Liability Company Agreement, including any
exhibits or schedules attached hereto, as the same may be further amended or
restated from time to time pursuant to the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Allocation Year” means (i) the period commencing on the Effective Date and
ending on December 31, 2011, (ii) any subsequent period commencing on
January 1st and ending on the following December 31st or (iii) any portion of
the period described in the foregoing clause (ii) for which the Company is
required to allocate Profits, Losses and other items of income, gain, loss or
deduction pursuant to Article VI.
 
“Annual Clawback Determination Date” shall have the meaning set forth in Section
7.06(a).
 
“Annual Return” has the meaning specified in Section 7.01(a).
 
“Approved Broker” means any broker proposed by the BRT Member and approved by
the TL Member from time to time.
 
“Approved Excess Expenses” has the meaning set forth in Section 4.14.
 
“Approved Loan Investment” has the meaning set forth in Section 4.03(c).
 
“Asset Management Agreement” means that certain Servicing and Asset Management
Agreement between Asset Manager and the Company, dated as of the date hereof, as
the same may be amended, amended and restated, supplemented or modified pursuant
to its terms.
 
“Asset Manager” means (i) initially, BRT, and (ii) subject to the TL Member’s
rights under Section 4.17 hereof, the TL Member or a designee thereof.
 
“Assignment Documents” means the assignment documents with respect to the
assignment of a Company Loan Investment from the Original Lender to the Company
in the forms of (i) the Allonge attached hereto as Exhibit A, (ii) the Omnibus
Assignment of Loan Documents attached hereto as Exhibit B, (iii) the Assignment
of Mortgage attached hereto as Exhibit C, (iv) the Assignment of Assignment of
Leases and Rents attached hereto as Exhibit D, and (v) such other assignment
documents as may be necessary to fully transfer the Original Lender’s interest
in the applicable Loan to the Company.
 
“Borrower” means, with respect to any Loan, the Person to whom such loan has
been made or advanced and who is contractually obligated to repay such loan.
 
“BRT” has the meaning set forth in the Recitals.
 
“BRT Member” has the meaning set forth in the first paragraph of this Agreement.
 
“BRT Retained Points” means one-half percent (1/2%) of the principal amount of
any loan originated by Original Lender and acquired by the Company, which may be
shared equally between the Original Lender and REIT Management, as determined by
Original Lender.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.
 
“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
 
(i)           To each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions and (B) such Member’s distributive share of
Profits and any items in the nature of income or gain that are specially
allocated pursuant to Section 6.03;
 
(ii)           To each Member’s Capital Account there shall be debited (A) the
amount of money and the Gross Asset Value of any Property distributed to such
Member pursuant to any provision of this Agreement and (B) such Member’s
distributive share of Losses and any items in the nature of expenses or losses
that are specially allocated pursuant to Section 6.03; and
 
(iii)           In the event an Interest is Transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the Transferred Interest.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Members shall (in good faith) determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto are computed in order to comply with such Regulations,
the Members may make such modification.  The Members also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
aggregate Capital Accounts of the Members and the amount of capital reflected on
the Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).
 
“Capital Call Notice” has the meaning set forth in Section 5.02(a).
 
“Capital Contribution” means, with respect to any Member, the Initial Capital
Contribution and all Additional Capital Contributions made by such Member to the
Company pursuant to this Agreement, including amounts reinvested as provided
herein.
 
“Certificate of Formation” has the meaning set forth in Section 2.01(b).
 
“Clawback Determination Date” means an Annual Clawback Determination Date or
Liquidation Clawback Determination Date, as the case may be.
 
“Clawback Results” has the meaning set forth in Section 7.06(a).
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Code” means the Internal Revenue Code of 1986, as amended.  Any reference
herein to any specific section or sections of the Code shall be deemed to
include a reference to any corresponding provision of future laws.
 
“Committee Report” means, with respect to any proposed or prospective Company
Loan Investment, a report provided by the BRT Member or its Affiliate in the
form used by them pursuant to Customary Practices.
 
“Company” means BRTL LLC as the limited liability company formed pursuant to the
Certificate of Formation and operated pursuant to the terms of this Agreement.
 
“Company Accountant” means, initially, Holtz Rubenstein Reminick LLP, or such
other accounting firm as may be approved in writing by all of the Members.
 
“Company Loan Investment” means any loan approved by the TL Member pursuant to
Section 4.03 and acquired by the Company as provided hereunder.
 
“Company Loan Points” means, with respect to any Company Loan Investment that is
acquired by the Company, the aggregate prepaid interest (whether denominated as
“points” or otherwise) that is paid by the Borrower of such Company Loan
Investment to the Original Lender upon, and as consideration for, the initial
making or advancement of such Company Loan Investment (exclusive, however, of
any portion of such fee that is paid or payable as (a) a Loan Origination
Deposit or otherwise for reimbursement or other payment of Loan Origination
Expenses related to such Company Loan Investment, (b) a prepayment of any stated
interest on any Company Loan Investment, (c) the BRT Retained Points, or (d)
fees for services provided to the Borrower).
 
“Contributing Member” has the meaning set forth in Section 5.05(a).
 
“Contribution Percentage” means (A) with respect to the TL Member, eighty
percent (80%), and (B) with respect to the BRT Member, twenty percent (20%).
 
“Control” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have the
meanings correlative to the foregoing.
 
“Customary Practices” means the customary practices, policies and procedures of
BRT and its Affiliates used in the ordinary course of their business in
evaluating, managing, servicing and originating Loans with such changes to such
customary practices, policies and procedures as may be agreed from time to time
between the Members to account for different practices, policies and procedures
that may be required by the Members.
 
“Damages” means, without duplication, claims, demands, damages, costs and
expenses (including reasonable fees and disbursements of counsel), Liabilities,
liens, losses, fines, penalties, charges and administrative, judicial and
arbitration awards, judgments, settlement payments and deficiencies or other
charges.
 
 
5

--------------------------------------------------------------------------------

 
 
“Debt” means, with respect to any Person, (i) any indebtedness for borrowed
money or the deferred purchase price of property as evidenced by a note, bond or
other instrument, (ii) obligations as lessee under capital leases,
(iii) obligations secured by any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind existing on any asset owned or held by
such Person, whether or not such Person has assumed or become liable for the
obligations secured thereby, (iv) any obligation under any interest rate swap
agreement, (v) accounts payable and (vi) obligations under direct or indirect
guarantees of (including obligations (contingent or otherwise) to assure a
creditor against loss in respect of) indebtedness or obligations of the kinds
referred to in the foregoing clauses (i), (ii), (iii), (iv) and (v), provided
that Debt shall not include obligations in respect of any accounts payable that
are incurred in the ordinary course of such Person’s business and are not
delinquent or are being contested in good faith by appropriate proceedings.
 
“Default Contribution Amount” means, with respect to any Non-Contributing
Member, the amount that such Non-Contributing Member was required to contribute
to the capital of the Company pursuant to Section 5.01 or 5.02 but failed to
timely so contribute.
 
“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.
 
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year for federal income tax purposes, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
that bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted tax basis; provided, however, that,
if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member with the consent of the Members.
 
“Designees” has the meaning set forth in Section 4.03(a).
 
“Director” of any specified Person that is an entity means any director (or
Person serving in a similar capacity) of or with such specified Person.
 
“Dissolution Date” means the date as of which the Company is dissolved and its
assets are distributed as contemplated in Article IX.
 
 
6

--------------------------------------------------------------------------------

 
 
 
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
“Embargoed Person” has the meaning set forth in Section 10.02(h).
 
“Executive Officer” of any specified Person that is an entity means any
executive or other senior officer, general partner, manager or managing member
(or Person serving in a similar capacity) of or with such specified Person.
 
“Fiscal Quarter” means a three-month period commencing on January 1st,
April 1st, July 1st or October 1st (each of the foregoing, a “Quarter
Commencement Date”), as the case may be; provided, however, that (a) the first
“Fiscal Quarter” shall be the period commencing on the Effective Date and ending
on June 30, 2011 (or, if earlier, the Dissolution Date) and (b) the last “Fiscal
Quarter” shall be the period ending on the Dissolution Date and commencing on
the next preceding Quarter Commencement Date (or, if later, the Effective
Date).  For purposes of clarification, the first Fiscal Quarter of any Fiscal
Year shall be the Fiscal Quarter that first ends during such Fiscal Year, the
second Fiscal Quarter of any Fiscal Year shall be the Fiscal Quarter that next
follows the first Fiscal Year of such Fiscal Year, the third Fiscal Quarter of
any Fiscal Year shall be the Fiscal Quarter that next follows the second Fiscal
Year of such Fiscal Year and the fourth Fiscal Quarter of any Fiscal Year shall
be the Fiscal Quarter that next follows the third Fiscal Year of such Fiscal
Year; provided, however, that, with respect to any Fiscal Year comprised of less
than four (4) Fiscal Quarters, the last Fiscal Quarter of such Fiscal Year shall
be deemed to be the fourth Fiscal Quarter of such Fiscal Year.
 
“Fiscal Year” means a twelve-month period commencing on January 1st and ending
on the following December 31st; provided, however, that (a) the first “Fiscal
Year” shall be the period commencing on the Effective Date and ending on
December 31, 2011 (or, if earlier, the Dissolution Date) and (b) the last
“Fiscal Year” shall be the period ending on the Dissolution Date and commencing
on the immediately prior January 1st (or, if later, the Effective Date).
 
“Foreclosed Company Loan” means any Company Loan Investment with respect to
which the Company or its applicable Subsidiary has commenced or joined in any
action or other proceeding pursuant to which the Company or such Subsidiary has
sought to enforce and collect on such Company Loan Investment (whether by
foreclosure or otherwise).
 
“Foreclosure Expenses” has the meaning set forth in Section 4.15(b).
 
“GAAP” has the meaning set forth in Section 4.06.
 
“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:
 
(i)           the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset;
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           the Gross Asset Values of all items of Property shall be adjusted
to equal their respective gross fair market values (taking Code Section 7701(g)
into account) as of the following times:  (A) the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (B) the distribution by the Company to a
Member of more than a de minimis amount of Property as consideration for an
interest in the Company; (C) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); and (D) in connection with the
grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity, or by a new Member acting in
a partner capacity in anticipation of being a Member; provided that an
adjustment described in subclauses (A), (B) and (D) of this clause (ii) shall be
made only if the Members reasonably determine that such adjustment is necessary
to reflect the relative economic interests of the Members in the Company;
 
(iii)           the Gross Asset Value of any item of Property distributed to any
Member shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such item on the date of distribution; and
 
(iv)           the Gross Asset Values of each item of Property shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to (A) Regulations Section 1.704-1(b)(2)(iv)(m) and (B) clause (vi) of
the definition of “Profits” and “Losses” or Section 6.03(d) hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
clause (d) to the extent that an adjustment pursuant to clause (b) above is
required in connection with a transaction that would otherwise result in an
adjustment pursuant to this clause (iv).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
the foregoing clause (i), (ii) or (iv), such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset,
for purposes of computing Profits and Losses.
 
“Indemnified Party” has the meaning set forth in Section 12.03(a).
 
“Indemnifying Party” has the meaning set forth in Section 12.03(a).
 
“Independent Third Party” means any Person that is not a Member, the Managing
Member, the Tax Matters Member or the Liquidating Member nor an Affiliate of any
of the foregoing or of the Company.
 
“Index Rate” means, as of any time, the “prime rate”, and “prime rate” shall
mean the rate publicly quoted from time to time by The Wall Street Journal as
the “prime rate” (or, if The Wall Street Journal ceases quoting a prime rate,
the highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent.
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Initial Capital Contributions” means, with respect to each Member, the cash
contribution to the capital of the Company made by such Member pursuant to
Section 5.01.
 
“Interest” means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all of the benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.
 
“Investment Approval Process” has the meaning set forth in Section 4.03.
 
“Investment Period” has the meaning set forth in Section 2.03(a),
 
“Issuance Items” has the meaning set forth in Section 6.03(e).
 
“Liquidating Event” has the meaning set forth in Section 9.01.
 
“Liquidating Member” means the BRT Member, but only in its capacity as the
Liquidating Member as contemplated hereunder.
 
“Liquidation Clawback Determination Date” shall have the meaning set forth in
Section 9.13(a).
 
“Loan” means any mortgage (whether first mortgage or second mortgage) or
mezzanine loan or loan secured by a mortgage subject to a Repurchase Agreement
presented to the Loan Committee.  The term “Loan” shall expressly exclude any
participation interests in mortgage or mezzanine loans which may be acquired or
made by BRT or its Affiliates.
 
“Loan Committee” means the Loan Committee (or any similar committee or group)
used by the BRT Member or its Affiliate to evaluate and approve any prospective
Company Loan Investment, which may be the Loan Committee (or any similar
committee or group) of BRT.
 
“Loan Documents” means, with respect to any Company Loan Investment,
collectively, final fully executed copies of the loan or lending agreement (if
any), Repurchase Agreement and related documents, the promissory note, the
mortgage, pledge agreement and/or the other documentation providing for or
otherwise relating to such Company Loan Investment.
 
“Loan Origination Deposits” means, collectively, those deposits and other
payments that have been made by Borrowers and prospective Borrowers and that are
earmarked for payment or reimbursement of Loan Origination Expenses.
 
“Loan Origination Expenses” means (a) those costs and expenses that are incurred
by the Original Lender in connection with the investigation of a prospective
Borrower or any other due diligence relating to any prospective Company Loan
Investment or the preparation or negotiation of documentation for any
prospective Company Loan Investment and that are payable to any Independent
Third Party and (b) the reimbursement by the Original Lender to personnel of the
Original Lender for the reasonable costs of hotel, food and travel incurred in
connection with any such investigation or other due diligence undertaken on
behalf of or for the benefit of the Original Lender. For purposes of
clarification, Loan Origination Expenses shall not include any personnel or
other overhead costs of the Original Lender or any of its Affiliates.
 
 
9

--------------------------------------------------------------------------------

 
 
 
“Loan Workout Reserve” means the Loan Workout Reserve identified in Section
7.01(b).
 
“Loan Portfolio” means, collectively, all of the Company Loan Investments from
time to time acquired by the Company.
 
“Major Decision” has the meaning set forth in Section 4.02.
 
“Managing Member” means such Person that is designated in or pursuant to
Section 4.01(c) as the Managing Member of the Company, but only in its capacity
as the Managing Member of the Company as contemplated hereunder.
 
“Maximum Contribution Amount” means, with respect to the TL Member, eighty
million dollars ($80,000,000) and, with respect to the BRT Member, twenty
million dollars ($20,000,000), subject to increase pursuant to Section
4.02(a)(xvi).
 
“Member” or “Members” have the respective meanings set forth in the first
paragraph of this Agreement.
 
“Net Cash Available for Distribution” means the subtotal of (i) the gross
proceeds received by the Company from any sale or other disposition of the real
property comprising any Foreclosed Company Loan or from condemnation or casualty
proceeds which are not used for restoration of the underlying property, and (ii)
the gross proceeds received by the Company, including, without being limited to,
all payments received for the account of the Company from all sources whatsoever
as a direct or indirect result of the ownership of the Company Loan Investments,
including, without being limited to, principal, interest, Company Loan Points,
penalties, fees, charges and other cash collateral or, in respect of a
Foreclosed Company Loan, income from the underlying real property (other than
the proceeds of Capital Transactions and any contributions of capital to the
Company by the Members), less the Asset Management Fee payable to the Asset
Manager as provided in the Asset Management Agreement, Reserves and other
Operating Expenses (not paid from the Loan Workout Reserve) or other expenses
paid to the extent paid in cash and all cash payments made with respect to
interest and amortization of principal on Company indebtedness (however, there
shall be excluded from such expenditures any expenditures to the extent funded
from Reserves, capital contributions of the Members or the proceeds of loans).
 
“Net Clawback Amount” means, on any Clawback Determination Date (1) the excess
of (A) the amounts distributed to the BRT Member and REIT Management as the
Promote Interest over (B) the amount to which the BRT Member and REIT Management
would be entitled as the Promote Interest when calculated on a cumulative basis
through such Clawback Determination Date, reduced by any amount previously paid
pursuant to Section 7.06 (the “excess Promote Interest”), reduced by (2) the
amount of income tax imposed on the BRT Member  and REIT Management (and the
direct and indirect members or shareholders, as applicable, of the BRT Member
and REIT Management) with respect to allocations of Profit to the BRT Member and
REIT Management related to such excess Promote Interest, calculated (i) using
highest effective marginal combined Federal, state and local tax rate (including
applicable self-employment and unincorporated business taxes) generally
applicable to an individual residing and engaged in any unincorporated business
in New York City (taking into account the character of the income (i.e.,
ordinary vs. capital gains) and the deductibility of state and local income and
other taxes) and (ii) taking into account any tax benefit actually realized by
the BRT Member and REIT Management (and the direct and indirect members or
shareholders, as applicable, of the BRT Member and REIT Management) as a result
of the BRT Member and REIT Management making the payment required by Section
7.06 or 9.13.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Non-Contributing Member” has the meaning set forth in Section 5.05(a).
 
“Non-Performing Company Loan” means any Company Loan Investment if (a) any
payment of principal due thereunder is in default by more than sixty (60) days,
(b) any payment of interest or other amount (other than principal) due
thereunder is in default by more than sixty (60) days, (c) the Borrower with
respect to such Company Loan Investment is in default with respect to any
material financial or other covenants under the Loan Documentation for such
Company Loan Investment for a period of more than sixty (60) days, or such other
criteria as may be agreed between the Members from time to time or (d) the TL
Member agrees with the Asset Manager pursuant to the Asset Management Agreement
that a Company Loan Investment is at risk of imminent default; provided,
however, that a Company Loan Investment will cease to be a Non-Performing
Company Loan: (i) with respect to clauses (a) and (b) above, when all past due
principal and interest and all late charges, default interest and other amounts
due under the Loan Documents have been paid and the applicable Company Loan
Investment otherwise becomes a performing Company Loan Investment for at least
sixty (60) consecutive days, in accordance with its terms, (ii) with respect to
clause (c) above, when such specified event has been remedied, cured or
otherwise resolved, and (iii) with respect to clause (d) above, when determined
by the Asset Manager that a Company Loan Investment is no longer in imminent
default and approved by the TL Member.
 
“Notice” has the meaning set forth in Section 12.04.
 
“Notice to Indemnify” has the meaning set forth in Section 12.03(b).
 
“Operating Expenses” has the meaning set forth in Section 4.15.
 
“Original Lender” means, with respect to any prospective Company Loan Investment
made by the BRT Member or its Affiliate, the applicable original lender of such
prospective Company Loan Investment, being the BRT Member or its Affiliate.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Party” or “Parties” have the respective meanings set forth in the first
paragraph of this Agreement.
 
“Percentage Interest” means, with respect to each Member, the percentage set
forth below opposite its name below:
 
Member
 
Percentage Interest
BRT Member
 
20.0%
TL Member
 
80.0%



“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.
 
“Portfolio Management Report” for any Fiscal Quarter means a report prepared by
the Managing Member that (a) sets forth (i) all Company Loan Investments
acquired by the Company during such Fiscal Quarter, (ii) all Company Loan
Investments previously made or advanced by the Company that were repaid during
such Fiscal Quarter, (iii) the status of all other outstanding Company Loan
Investments as of the end of such Fiscal Quarter, (iv) any defaults or
non-performance occurring during such Fiscal Quarter under or with respect to
any Company Loan Investment, (v) the status of any outstanding Company Loan
Investment that is a construction loan, (vi) such other information as is
contemplated by such form and (vii) such other information as any Member may
reasonably request. The Portfolio Management Report shall be substantially in
the form agreed between the Members.
 
“Priority Member Advance” means, with respect to any Contributing Member, any
advance made by such Contributing Member and designated by the Contributing
Member as a “Priority Member Advance” pursuant to Section 5.05(b)(i).
 
“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
 
(i)           any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;
 
(ii)           any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses,” shall be subtracted from such taxable income or loss;
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           in the event the Gross Asset Value of any item of Property is
adjusted pursuant to clause (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of such item of Property) or an item
of loss (if the adjustment decreases the Gross Asset Value of such item of
Property) from the disposition of such item of Property and shall be taken into
account for purposes of computing Profits or Losses;
 
(iv)           gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;
 
(v)           in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of “Depreciation;” and
 
(vi)           to the extent an adjustment to the adjusted tax basis of any item
of Property pursuant to Code Section 734(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of an Interest,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of the item of Property) or loss (if the
adjustment decreases such basis) from the disposition of such item of Property
and shall be taken into account for purposes of computing Profits or Losses.
 
Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 6.03 hereof shall not be taken into
account in computing Profits or Losses.  The amounts of the items of Company
income, gain, loss or deduction available to be specially allocated pursuant to
Sections 6.03 hereof shall be determined by applying rules analogous to those
set forth in the foregoing clauses (iv) through (vi).
 
“Prohibited Action” has the meaning set forth in Section 12.12.
 
“Promote Interest” shall mean, collectively, any amounts distributed to the BRT
Member and REIT Management pursuant to Sections 7.01(a)(iv), (a)(v) and (a)(vi)
in excess of 20% of the amount to be distributed thereto pursuant to such
Sections.
 
“Property” means all real and personal property acquired by the Company,
including cash and loans and shall include both tangible and intangible
property.
 
“Reconstitution Period” has the meaning set forth in Section 9.02.
 
“Regulations” means, with respect to any referenced provision, such provision of
the regulations of the United States Department of the Treasury or any successor
provision.
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Reimbursable Loan Origination Expenses” has the meaning set forth in Section
4.14.
 
“REIT” means REIT Management, Inc., an Affiliate of BRT and the BRT Member.
 
“REIT Management” means REIT Management Corp., a New York corporation, which is
wholly owned by Fredric H. Gould.
 
“REIT Qualifying Obligation” means an obligation that is secured by mortgages on
real property or on interest in real property within the meaning of
Section 856(c)(3)(B) of the Code.
 
“Repurchase Agreement” means an agreement whereby the Company acquires a loan
secured by a mortgage subject to the right of the seller thereof to reacquire
such loan, subject to compliance with the provisions of the agreement.
 
“Required Balance” has the meaning set forth in Section 7.01(a).
 
“Reserves” means the Loan Workout Reserve and any reserve established as
contemplated by Section 4.02(a)(vi).
 
“Resolution Period” has the meaning set forth in Section 4.02(c).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Laws” has the meaning set forth in Section 10.02(e).
 
“Security Document” has the meaning set forth in Section 7.06(c).
 
“Standard Loan Documents” means the form of loan documents to be used by the
Original Lender in connection with any Company Loan Investment, which form loan
documents shall include, as applicable, a mortgage or pledge agreement, as
applicable, an assignment of leases and rents, a guaranty, a promissory note, a
repurchase agreement, a loan agreement (if applicable) and such other loan
documents agreed between the Members as being required in connection with
Company Loan Investments, in each case in the form agreed between the Members
from time to time.
 
“Status Report” means a written status report setting forth, in reasonable
detail, (a) the status of each Company Loan Investment that, as of the relevant
time, is in default, (b) the actions that are being taken with respect to such
Company Loan Investment and (c) such other information as any Member may
reasonably request.
 
“Subsidiary” means a wholly-owned subsidiary of the Company which holds Company
Loan Investments on behalf of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
 
“Tax Matters Member” means the BRT Member, but only in its capacity as the Tax
Matters Member as contemplated hereunder.
 
“Taxes” means any and all taxes (including net income, gross income, franchise,
ad valorem, gross receipts, sales, use, property and stamp taxes), levies,
imposts, duties, charges, assessments or withholdings of any nature whatsoever,
general or special, ordinary or extraordinary, now existing or hereafter created
or adopted, together with any and all penalties, fines, additions to tax and
interest thereon.
 
“Third-Party Claim” has the meaning set forth in Section 12.03(a).
 
“Third Party Financing” means such financing as may be agreed to in writing by
all of the Members (a) from time to time by the Company from one or more
Independent Third Parties and (b) for the purpose of providing the Company with
additional financial resources for acquiring Company Loan Investments.
 
“Third Party Lender” means any bank, financial institution or other lender that
provides the Third Party Financing to the Company.
 
“TL” has the meaning set forth in the Recitals.
 
“TL Member” has the meaning set forth in the first paragraph of this Agreement.
 
“TL Investment Template” means the template in the form agreed between the
Members from time to time.
 
“Transfer” means, with respect to any Interest, the following:  (i) as a noun,
any direct or indirect voluntary or involuntary transfer, sale or other
disposition of such Interest (or any right or interest therein) or the granting
of any security interest, lien or other encumbrance on or with respect to such
Interest; and (ii) as a verb, directly or indirectly, voluntarily or
involuntarily to transfer, sell or otherwise dispose of such Interest (or any
right or interest therein) or to grant any security interest, lien or other
encumbrance on or with respect to such Interest.
 
“Trust Arrangement” has the meaning set forth in Section 7.09.
 
“U.S. Government Blacklists” shall mean, (i) the two (2) lists maintained by the
United States Department of Commerce (Denied Persons and Entities; the Denied
Persons), (ii) the list maintained by the United States Department of Treasury
(Specially Designated Nationals and Blocked Persons), and (iii) the list by the
United States Department of State (Terrorist Organizations and Debarred
Parties).
 
“Warrant” means that certain Warrant issued by BRT to the TL Member dated as of
the date hereof, with respect to the acquisition by the TL Member or its
permitted assigns thereunder of up to 100,000 of BRT’s common shares of
beneficial interest as set forth in more detail in the Warrant.
 
“Wind-Up Notice” has the meaning set forth in Section 2.03(c).
 
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 1.02.          Other Defined Terms.  As used in this Agreement, unless
otherwise specified, each accounting term used herein is used herein with the
respective meaning ascribed to such accounting term in accordance with the
United States GAAP.  All defined terms used in this Agreement that are not
defined in this Article I shall have the respective meanings set forth elsewhere
in this Agreement.
 
SECTION 1.03.          Governing Law.  This Agreement shall be governed by,
interpreted under and construed in accordance with the internal substantive laws
of the State of Delaware applicable to contracts executed and to be performed
wholly within that State without giving effect to the choice or conflict of laws
principles or provisions thereof that would apply the law of any other
jurisdiction.
 
SECTION 1.04.          Rules of Construction.  Unless otherwise specified
herein, all references herein to Articles, Sections or Exhibits are to Articles,
Sections or Exhibits of this Agreement. Titles, captions and headings of the
sections, articles and other subdivisions of this Agreement are for convenience
of reference only and shall not affect the construction or interpretation of any
provision of this Agreement. Words such as “herein,” “hereinafter,” “hereof,”
“hereto,” “hereby” and “hereunder,” and words of like import, unless the context
requires otherwise, refer to this Agreement taken as a whole and not to any
particular Section, Article or other provision hereof. As used in this
Agreement, the masculine, feminine and neuter genders shall be deemed to include
the others if the context requires, and if the context requires, the use of the
singular shall include the plural and vice versa. The terms “include” and
“including” shall be construed as if followed by the phrase “without
limitation.” This Agreement is the product of mutual negotiations among the
Parties and their respective counsels, and no Party shall be deemed the
draftsperson hereof or of any portion or provision hereof. Accordingly, in the
event of any ambiguity or inconsistency in any provision of this Agreement, the
same shall not be interpreted against any Party as the party responsible for
drafting or providing such provision.
 
ARTICLE II.
ORGANIZATION
 
SECTION 2.01.          Formation and Continuation.
 
(a) From and after the Effective Date, the Members hereby agree to continue the
Company as a limited liability company under and pursuant to the Delaware Act,
upon and subject to the terms and conditions set forth in this Agreement.
 
(b) The Percentage Interest of each Member shall be personal property for all
purposes.  The Managing Member is hereby authorized to file and record any
amendments to the Certificate of Formation and such other documents as may be
approved or permitted by this Agreement or required or appropriate under the
Delaware Act or the laws of any other jurisdiction in which the Company may
conduct business or own property.
 
(c) Mark Lundy, who is hereby confirmed to have been as an “authorized person”
within the meaning of the Delaware Act, has executed, delivered and filed the
certificate of formation of the Company (the “Certificate of Formation”) with
the Secretary of State of the State of Delaware.  Upon the filing of the
Certificate of Formation with the Secretary of State of the State of Delaware,
his powers as an “authorized person” ceased, and the Managing Member thereupon
became the designated “authorized person” of the Company and shall continue as
the designated “authorized person” of the Company within the meaning of the
Delaware Act.  The Managing Member shall execute, deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in the State of New York and in any other
jurisdiction(s) in which the Company may wish to conduct business.
 
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 2.02.          Name and Principal Place of Business.
 
(a) The name of the Company shall be BRTL LLC.  All business of the Company
shall be conducted under such name, and title to all assets of the Company shall
be held in such name.  The name of the Company shall not be changed without the
approval of all of the Members.
 
(b) The principal place of business and office of the Company shall be initially
located at the offices of the Managing Member at 60 Cutter Mill Road, Suite 303,
Great Neck, New York 11021.  The Managing Member may at any time upon at least
thirty (30) days’ notice to TL (i) change such principal office and place of
business or (ii) change or establish such additional offices or places of
business of the Company as it may deem necessary or appropriate for the
operation of the Company’s business.
 
SECTION 2.03.          Term; Investment Period.
 
(a) The term of the Company commenced on the date of the filing of the
Certificate of Formation in the office of the Secretary of State of the State of
Delaware and shall continue until the dissolution and liquidation of the Company
in accordance with the terms hereof or applicable law.  The Company shall cease
acquiring Company Loan Investments on the fifth (5th) anniversary of the
Effective Date (the “Investment Period”) unless the Investment Period is
extended pursuant to Section 2.03(b) or the Company is earlier dissolved and
terminated pursuant to Article IX or applicable law or one of the Members sends
a Wind-Up Notice.
 
(b) The Investment Period may be extended up to two (2) times (unless the
Company is earlier dissolved or liquidated or one of the Members sends a Wind-Up
Notice), each for one (1) year, with the approval of all of the Members, such
request for extension to be submitted by either Member no later than (i) March
4, 2016, in the case of the first such extension, or (ii) March 4, 2017, in the
case of the second extension.
 
(c)           Notwithstanding anything contained herein to the contrary, either
Member may provide written notice to the other Member at any time that such
Member desires to terminate the Investment Period in which case the Investment
Period shall terminate sixty (60) days following the date of such notice (a
“Wind-Up Notice”).
 
(d)           After the termination of the Investment Period for any reason, the
BRT Member’s obligation to offer loans to the Company pursuant to Section 4.03
shall terminate.
 
SECTION 2.04.          Registered Agent, Registered Office and Foreign
Qualification.  Unless otherwise determined by the Managing Member, the name of
the Company’s registered agent for service of process shall be United Corporate
Services, Inc., and the address of the Company’s registered agent and the
address of the Company’s registered office in the State of Delaware shall be c/o
United Corporate Services, Inc., 874 Walker Road, Suite C, Dover, Delaware
19904,.  Such agent and such office may be changed from time to time by the
Managing Member.  Either Member, or any other Person authorized by the Managing
Member, is hereby authorized, for the purpose of authorizing or qualifying the
Company to do business in any state, territory or dependency of the United
States in which it is necessary or expedient for the Company to transact
business, to do any and all acts and things necessary to obtain from such state,
territory or dependency any such authorization or qualification.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
SECTION 2.05.          Purpose.  The purpose of the Company shall be:
 
(a) to acquire Approved Loan Investments from Original Lender either directly or
through a Subsidiary;
 
(b) to administer and manage such Company Loan Investments (including, as
necessary, enforce such Company Loan Investments, including foreclosing and
otherwise realizing on any real property or other collateral securing such
Company Loan Investments);
 
(c) to conduct all activities reasonably necessary or desirable to accomplish
the foregoing purposes and to do anything necessary or incidental to any of the
foregoing, which in each case, is not a breach of this Agreement, including to
manage or operate any real property acquired in connection with a Foreclosed
Company Loan or otherwise in accordance with the terms of this Agreement; and
 
(d) to engage in any other business or activity approved in writing by the
Members (and the Members acknowledge and agree that each of the foregoing
matters in clauses (a) through (c) is part of the ordinary business of the
Company).
 
SECTION 2.06.          Internal Business Activities and Maintenance of
Separateness.  In order to carry on its business purpose, and in support
thereof, the Company (except as otherwise provided herein or otherwise agreed to
in writing by the Members) is authorized to, and shall, at all times:
 
(a)            maintain books and records separate from any other Person, and,
without limiting the generality of the foregoing, maintain its own bank accounts
in its own name and use separate invoices, bank accounts and checks;
 
(b)            hold itself out to the public and all other Persons as a legal
entity separate and apart from any Member and other Person and promptly correct
any known misunderstanding regarding its separate identity and status;
 
(c)            observe all formalities required by the Delaware Act and its
organizational documents and operating agreement and otherwise comply with all
organizational formalities to maintain its separate existence;
 
(d)            file its own tax returns as may be required under applicable law
to the extent (1) not part of a consolidated group filing a consolidated return
or (2) not treated as a division for tax purposes of another taxpayer, and pay
any taxes so required to be paid under applicable law;
 
 
 
18

--------------------------------------------------------------------------------

 
 
(e)             not commingle assets with those of any other Person, including
any Member;
 
(f)             pay its own liabilities out of its own funds and not hold out
the credit or assets of any other Person (including any Member) as being able to
satisfy any obligations of the Company;
 
(g)            maintain and periodically prepare separate financial statements
and not consolidate its financial statements with any other Person for any
purpose (provided, however, that the Company’s assets may be included in a
consolidated financial statement with each of TL and BRT, provided that (in each
case) appropriate notation shall be made in such consolidated financial
statements to indicate the separateness of the Company and to indicate that the
Company’s assets and credit are not available to satisfy the debts and other
obligations of TL or BRT, as applicable);
 
(h)            maintain an “arms-length relationship” with its Members and other
Affiliates of the Company or of any Member;
 
(i)              not hold out its credit or assets as being available to satisfy
the obligations of any other Person (including any Member);
 
(j)             not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent, with any Members or other Affiliate of the
Company or of any Member, and not pledge any of its assets for the benefit of
any Members or other Affiliate of the Company or of any Member; and
 
(k)            not make any loans or advances to any Member or other Affiliate
of the Company or of any Member or acquire the securities of (or otherwise make
any investment in) any Member or other Affiliate of the Company or of any
Member.
 
SECTION 2.07.          Limitations on Activities of the Company.  The Company
shall not engage in any other business or activity except as set forth in
Section 2.05 without the prior written approval of all Members.
 
ARTICLE III.
MEMBERS AND INTERESTS
 
SECTION 3.01.          Admission of Members.  The TL Member and the BRT Member
are the initial members of the Company.  Except with the prior written approval
of all Members, no other Person shall be admitted as a member of the Company and
no additional Interests shall be issued.
 
SECTION 3.02.          Limitation on Liability.
 
(a)    Except as otherwise expressly provided in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company, solely by reason of being a member of
the Company.  Except as otherwise expressly provided in the Delaware Act, but
subject to the provisions of subclause (b) of this Section 3.02, the liability
of each Member shall be limited to the amount of Capital Contributions required
to be made by such Member in accordance with the provisions of this Agreement,
but only when and to the extent the same shall become due and payable pursuant
to the provisions of this Agreement.  Further, no general or limited partner in,
or shareholder, member or other holder of any equity interest of, any Member or
any Executive Officer, Director or employee of any of the foregoing or any of
their Affiliates shall be obligated personally for any debt, obligation or other
liability of the Company solely by reason of his, her or its being any such
general or limited partner, shareholder, member or other holder of any equity
interest or such Executive Officer, Director or employee.  Further, failure of
the Company to observe any formalities or requirements relating to the exercise
of its powers or the management of its business or affairs under this Agreement
or the Delaware Act shall not be grounds for any Member, or any general or
limited partner in, or shareholder, member or other holder of any equity
interest of, any Member or any Executive Officer, Director or employee of any of
the foregoing or any of their Affiliates to be held liable or obligated for any
debt, obligation or other liability of the Company.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(b)    Notwithstanding any other provision of this Agreement to the contrary,
(i) each Member’s liability under this Agreement, if any, is explicitly limited
to the assets of such Member and (ii) neither the Company nor any Member shall
have any recourse against any assets of an Affiliate of another Member or any
past, present or future officers, agents, shareholders, incorporators,
directors, principals (direct or indirect), affiliates, partners, members or
representatives of another Member or any of the assets or property of any of the
foregoing, for the payment or collection of any amount, judgment, judicial
process, arbitration award, fees or costs or for any other obligation or claim
arising out of or based upon this Agreement.
 
(c)           The provisions of this Section 3.02 shall survive the termination
or expiration of this Agreement.
 
SECTION 3.03.          Third-Party Debt Liability.  Except as may be expressly
agreed to in writing by any Member with respect to any Third Party Financing,
the Parties intend that no Member, or any of its Affiliates, shall have any
liability under or in connection with any third-party debt, including liability
with regard to any environmental matters, recourse carve-outs, fraud,
intentional misconduct, theft or other commonly called “bad acts” or with regard
to any other matter, unless otherwise approved by the Members or pursuant to an
agreement entered into by such Member; provided, however, that the foregoing
shall not be deemed to release any Party from its obligations hereunder to the
other Parties or from any damages resulting from any breach of such obligations.
 
SECTION 3.04.          Compensation of Members.  Except for the distributions to
be made to the Members as provided under Articles VII and IX or as otherwise may
be expressly provided in this Agreement, no Member (including, as relevant, in
its capacity as the Managing Member, the Tax Matters Member or the Liquidating
Member or otherwise) shall be entitled to any compensation or other payment from
the Company.
 
SECTION 3.05.          Percentage Interests.  With regard to each Member
separately, the initial Percentage Interest of each Member will be as set forth
in Section 1.01 (in each case, subject to adjustment as provided in this
Agreement).  The Percentage Interests of the Members may be adjusted only as set
forth in this Agreement.
 
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 3.06.          Return of Capital.  No Member shall be liable for the
return of the Capital Contributions (or any portion thereof) of any other
Member, it being expressly understood and agreed that any such return shall be
made solely from the assets of the Company.  No Member shall be entitled to
withdraw or receive a return of any part of its Capital Contributions or Capital
Account, to receive interest on its Capital Contributions or Capital Account or
to receive any distributions from the Company, except as expressly provided for
in this Agreement or under applicable law (and for purposes of this
Section 3.06, Capital Account shall be deemed to also include the capital
account of any Member for financial or book purposes or as set forth in the
Delaware Act or under common law).
 
SECTION 3.07.          Ownership.  All assets of the Company shall be owned by
the Company, subject to the terms and provisions of this Agreement.
 
SECTION 3.08.          Waiver of Partition; Nature of Interests in the
Company.  Except as otherwise expressly provided for in this Agreement, each of
the Members hereby irrevocably waives any right or power that such Member might
have:
 
(a)            to cause the Company or the assets of the Company to be
partitioned;
 
(b)            to cause the appointment of a receiver for all or any portion of
the assets of the Company;
 
(c)            to compel any sale of all or any portion of the assets of the
Company; or
 
(d)            to file a complaint, or to institute any proceeding at law or in
equity, to cause the termination, dissolution or liquidation of the Company.
 
No Member shall have any interest in any specific assets of the Company
(including the Loan Portfolio or any Company Loan Investments).
 
SECTION 3.09.          TL Member Restrictions.  During the Investment Period,
the TL Member agrees that it shall advise the BRT Member either in writing
(which may be by e-mail) if the TL Member or its Affiliate has entered or
desires to enter into a senior mortgage loan (other than loans which are
intended for full or partial securitization or which include prepayment
penalties or non-recourse provisions on principal) (i) with a borrower first
introduced to the TL Member or any of its Affiliates by the BRT Member or any of
its Affiliates and which the BRT Member or any of its Affiliates has consummated
a loan within the prior twelve (12) months and (ii) which loan has a term of
less than three (3) years, including extensions, and an interest rate greater
than the then applicable prime rate (as published by the Wall Street Journal)
plus 5%.  Within five (5) Business Days after receipt of such notice from the TL
Member or any time after the BRT Member has knowledge that the TL Member or its
Affiliate entered into such a loan, the BRT Member shall advise the TL Member
whether it preliminarily desires such loan to be transferred to the Company as a
Company Loan Investment and whether it desires any additional information with
respect to such loan.  If the BRT Member fails to respond within five (5)
Business Day of notice of such loan from the TL Member, the TL Member shall have
no obligation to transfer such loan to the Company.  In the event the BRT Member
requests additional information with respect to such loan, the TL Member shall
provide such information as is consistent with the information the BRT Member is
required to deliver under Section 4.03(e) with respect to a Loan hereunder to
the extent such information is in the TL Member’s or its Affiliate’s possession,
and the BRT Member shall confirm to the TL Member in writing within five (5)
Business Days after receipt of such information whether it desires such loan to
be transferred to the Company or requires additional information.  If the BRT
Member fails to confirm within such five (5) Business Day of period, the TL
Member shall have no obligation to transfer such loan to the Company.  In the
event the BRT Member elects to have such loan transferred to the Company, the
provisions of Section 5.02(a) shall apply (mutatis mutandis with such changes as
may be necessary to reflect the situation) and upon receipt of the BRT Member’s
Capital Contribution with respect to such loan, the TL Member shall cause the
loan to be transferred to the Company pursuant to the Assignment
Documents.  Upon the transfer of such loan to the Company, the TL Member or its
Affiliate, as applicable, shall deposit with the Company for distribution
pursuant to this Agreement the amount of any points or other fees paid to the TL
Member or its Affiliate with respect to such Loan (exclusive, however, of any
portion of such fee that would not be payable with respect to Company Loan
Points pursuant to clauses (a), (b) and (d) of the definition thereof).  This
Section 3.09 shall only survive until the end of the Investment Period.
 
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
MANAGEMENT
 
SECTION 4.01.          Management.
 
(a)             Except as otherwise provided in this Agreement, including,
without limitation, Section 4.02, the business and affairs of the Company shall
be controlled and managed by the Managing Member.  The Managing Member shall, in
all cases, act in all material respects in accordance with customary industry
standards and Customary Practices and in accordance with this Agreement.  The
Managing Member shall assure that it is provided with, and has, the services of
appropriately skilled personnel (including, to the extent relevant and to the
extent each is employed or otherwise retained by the Managing Member or any of
its Affiliates, Jeffrey Gould, Mitchell Gould, David Kalish, Mark H. Lundy and
George Zweier), who shall dedicate sufficient time and effort to the performance
of the services and responsibilities contemplated hereunder to be provided by
the Managing Member in order to facilitate its ability to perform effectively
such services and responsibilities. The Managing Member shall consult regularly
with the Members in exercising its authority under this Agreement.
 
(b)            Without limiting the generality of the foregoing Section 4.01(a),
and except as otherwise provided in this Agreement, the Managing Member, at the
Company’s cost, in each case subject to the terms of this Agreement, (i) shall,
acting for and on behalf of the Company: (A) establish the policies and
operating procedures of the Company; (B) implement all Major Decisions that have
been approved in the manner provided for herein; (C) make decisions (other than
(I) Major Decisions and (II) such other decisions as are reserved to one or more
of the Members hereunder) as to all matters that the Company has authority to
undertake; (ii) may perform, or cause to be performed, all of the Company’s
obligations under any agreement to which the Company is a party; and (iii) may
enter into contracts on behalf of the Company and make such expenditures as are
required to operate and manage the Company in accordance with Customary
Practices. All decisions made, and actions taken, by the Managing Member in
accordance with the foregoing Section 4.01(a) and this Section 4.01(b) shall be
binding on the Company.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(c)        The Members hereby designate the BRT Member to act as the Managing
Member of the Company.  The TL Member shall have the exclusive right to remove
the BRT Member as the Managing Member (effective upon notice thereto) and
appoint its designee as the Managing Member under the following circumstances:
(i) the TL Member has the right to remove the Asset Manager pursuant to the
Asset Management Agreement, (ii) gross negligence, willful misconduct, bad faith
or felony act on the part of the Managing Member, (iii) reckless disregard of
its office or duties or breach by the Managing Member of any of its obligations
and responsibilities under this Agreement, which reckless disregard or breach is
not cured within thirty (30) days after the Managing Member receives written
notice thereof from the TL Member identifying such reckless disregard or breach
with specificity; provided that if the applicable reckless disregard or breach
is not capable of being cured within such thirty (30) day period, but the
Managing Member commenced to cure such reckless disregard or breach within such
thirty (30) day period, such cure period shall be extended for an additional
forty-five (45) days, or (iv) subject to Sections 7.06(e) and 9.13(c), failure
to pay amounts owing under Sections 7.06 and 9.13, which failure is not cured
within ten (10) days after the BRT Member receives written notice thereof from
the TL Member.
 
SECTION 4.02.          Major Decisions.
 
(a)             Notwithstanding any provision to the contrary in this Article IV
(other than as may be expressly set forth in this Article IV or this Agreement),
no action shall be taken, sum expended, decision made or obligation incurred by
or on behalf of the Company with regard to the following matters (each a “Major
Decision”) unless the same are approved in writing by all of the Members:
 
(i)           any hiring, employment or other engagement of any officer or other
employee of the Company, including, without limitation, the Company Accountants,
other than (x) Holtz Rubenstein Reminick LLP whom the Members agree shall be the
initial Company Accountants, (y) engaging counsel and other professionals in
connection with a foreclosure or other enforcement action related to a
Non-Performing Company Loan being undertaken in accordance with the last
paragraph of this Section 4.02(a) and (z) Independent Third Parties pursuant to
clause (xiv) below;
 
(ii)           any delegation of any of powers, duties, responsibilities and
management functions of the Managing Member, the Tax Matters Member or the
Liquidating Member;
 
(iii)          any financing or refinancing of the Company or any assets of the
Company (which include any Third Party Financing);
 
 
 
23

--------------------------------------------------------------------------------

 
 
(iv)          any sale or other transfer of any Company Loan Investment, other
than (A) pursuant to a Repurchase Agreement, or (B) in connection with an
assignment of a loan when paid in full;
 
(v)          except as required by GAAP or applicable law, selecting or varying
depreciation and accounting methods and making other decisions with respect to
treatment of various transactions for state or federal income tax purposes or
other financial purposes not otherwise specifically provided for herein,
provided that such methods and decisions shall be consistent with the other
provisions of this Agreement;
 
(vi)          determining any reserves to be established prior to the
distributions to the Members as provided herein, other than the Loan Workout
Reserve and the reserve pursuant to Section 7.06(d);
 
(vii)         the approval of any contract or other arrangement with any
Affiliate of any Member, the Managing Member, the Tax Matters Member or the
Liquidating Member;
 
(viii)       subject to the last paragraph of this Section 4.02(a), the
institution of legal action or proceeding (exclusive of a foreclosure action or
other enforcement action with respect to any Company Loan Investment or real
property or other collateral securing any Company Loan Investment), or the
settlement or compromise of any legal action or proceeding (exclusive of any
such foreclosure action or other enforcement action with respect to any Company
Loan Investment or real property or other collateral securing any Company Loan
Investment), involving more than $50,000 or the settlement or compromise of any
uninsured claim or legal action or proceeding against the Company involving more
than $50,000;
 
(ix)          any election to admit any other Person as a member to the Company
or the issuance of any Interest to any Person other than a Member, except as may
be expressly permitted elsewhere in this Agreement; any election (A) to dissolve
the Company other than in accordance with the terms of this Agreement, (B) to
merge the Company with or into any other entity or (C) to file a bankruptcy or
similar insolvency petition on behalf of the Company;
 
(x)           any election pursuant to Code Section 301.7701-3 to have the
Company treated as a corporation for federal income tax purposes;
 
(xi)          the extension of the maturity date of any Company Loan Investment
or any other extension or renewal of any Company Loan Investment not expressly
contemplated in the applicable loan documents;
 
(xii)         any changes to the Investment Approval Process or the definition
of Non-Performing Company Loan;
 
(xiii)        changes to the Standard Loan Documents forms;
 
 
 
24

--------------------------------------------------------------------------------

 
 
(xiv)        subject to the last paragraph of this Section 4.02(a), (I)
incurring costs or fees with Independent Third Parties in excess of $5,000 in
any one instance or $25,000 in the aggregate for any fiscal year, other than (A)
costs that are to be paid with funds from Borrowers, or (B) costs or fees
previously approved in connection with a decision made under clause (xv) below,
or (II) incurring costs or fees in connection with protective advances for any
Company Loan Investment made in accordance with Customary Practices in excess of
$25,000 in any one instance or $50,000 in the aggregate for any fiscal year,
other than (A) costs that are to be paid with funds from Borrowers, or (B) costs
or fees previously approved in connection with a decision made under clause (xv)
below;
 
(xv)         subject to the last paragraph of this Section 4.02(a), any decision
relating to loan work-outs, modifications, material waivers, sale or other
disposition of or foreclosure action related to any Company Loan Investment,
acquisition of any property secured by a Company Loan Investment through
foreclosure, deed-in-lieu or other remedy and decisions relating to the
management (other than day-to-day management in the ordinary course of
business), leasing (other than residential leases with Independent Third Parties
in the ordinary course of business), financing, sale or other disposition of any
property that was secured by a Company Loan Investment which has been acquired
by the Company, and material waivers related to any of the foregoing;
 
(xvi)        any decision to increase the Maximum Contribution Amount.
 
Notwithstanding anything contained in the Major Decisions or this Agreement to
the contrary, the Managing Member may commence and prosecute a foreclosure or
other enforcement action with respect to any Non-Performing Company Loan
pursuant to Customary Practices and incur costs and expenses in connection
therewith without the prior written consent of all of the Members, except that
(x) the Managing Member shall not consummate a foreclosure sale with respect to
any Non-Performing Company Loan without the prior approval of the all of the
Members in accordance with this Section 4.02(a), (y) if funds are not available
from the Loan Workout Reserve to cover costs and expenses in connection with any
such foreclosure or other enforcement action, the Managing Member shall not
expend with respect to any Non-Performing Company Loan more than $50,000 in the
aggregate with respect to such Non-Performing Company Loan (which funds may be
taken from the Company’s cash flow or contributed as capital pursuant to Section
5.02(b)) without the prior written consent of all of the Members, and (z) the
Managing Member shall provide the Members with written notice of any foreclosure
or other enforcement action commenced with respect to any Non-Performing Company
Loan promptly after the commencement thereof and shall provide copies of any
documents or notices delivered to the applicable Borrower or filed with any
court in connection therewith.  In addition, the Managing Member may cause a
newly formed Subsidiary to take title to a property subject to a Company Loan
Investment pursuant to a walk-away guaranty where the lender is obligated to
take title provided certain conditions precedent are satisfied, provided that
the Managing Member may not waive any conditions precedent set forth in the
applicable Loan Document to so taking title without the prior written consent of
the TL Member.  In the event a walk-away guaranty permits the lender to take
title at its option, the Managing Member may not cause the Company or a
Subsidiary to take title without the TL Member’s consent.
 
 
25

--------------------------------------------------------------------------------

 
 
 
(b)            Major Decisions may be introduced for consideration of the
Members by the Managing Member or any Member.  Any provision to the contrary
herein notwithstanding, the Managing Member shall have no power or authority to
authorize or approve any Major Decision, or, unless the same has been approved
in writing by all Members, to take any material action or make any material
decision with regard thereto.
 
(c)            Notwithstanding anything contained herein to the contrary, the
Members shall endeavor to resolve any dispute related to a Major Decision within
thirty (30) days (or shorter period if any Member reasonably believes that a
shorter resolution period is required in order to avoid a default or liability
by the Company or any of its Subsidiaries) (the “Resolution Period”) after such
Major Decision has been introduced by the Managing Member or any Member to the
Members.  In the event that a Major Decision introduced by the Managing Member
or any Member is not approved by all of the Members prior to the end of the
Resolution Period, such Major Decision shall not be pursued by the Company and
the Managing Member shall have no authority to implement such Major Decision.
 
(d)            Notwithstanding anything contained herein to the contrary, in the
event the Members fail to agree to a Major Decision of the type described in
Section 4.02(a)(xv) prior to the end of the Resolution Period, the applicable
Company Loan Investment or underlying real property, as the case may be, shall
marketed for sale by an Approved Broker and sold to the highest bidder for all
cash (or, subject to the unanimous consent of the Members, with seller
financing) and on such other terms (such as closing date, due diligence period,
if any) that the Managing Member shall agree in consultation with the Approved
Broker and counsel to the Company, provided that such terms shall be consistent
with the then applicable market and are not less favorable to one Member than
the other.  The buyer may include any of the Members or their Affiliates.  Any
disputes under this clause (d) with respect to a sale of a Company Loan
Investment or underlying real property shall be resolved pursuant to arbitration
under Article XIII.
 
SECTION 4.03.          Investment Approval Process.
 
(a)             The TL Member shall, from time to time, give written notice
(which may be by e-mail) to the Managing Member designating up to three (3)
individuals as the TL Member’s designee(s) to receive notice of, and the right
to attend and participate in, any meeting of the Loan Committee that may occur
with respect to a Loan.  The designees of the TL Member shall be permitted (at
such designee’s election, either in person or by conference telephone) to attend
any meeting of the Loan Committee and (subject to the terms and conditions of
this Agreement) to approve or disapprove, on behalf of the TL Member, any Loan
proposed to be made by the BRT Member or its Affiliate as a Loan to be acquired
by the Company.  The TL Member may, at any time and from time to time, change
the individuals so designated and may designate alternative individuals as to
serve as its designee(s) for such purpose in the event another individual so
designated is unavailable or otherwise unable to act as such designee.  The
individuals who have been so designated by the TL Member are herein referred to
as the “Designees.”  The BRT Member shall assure that simultaneously with
members of the Loan Committee being given notice of any meeting at which any
proposed or prospective Loan is to be discussed or considered for approval, the
Designees of the TL Member are given notice of such meeting.  The Designees’
only role at any Loan Committee meeting shall be that of an observer, to enable
the TL Member to obtain information relevant to its investment decision pursuant
to Section 4.03(c) hereof and neither the Designees nor the TL Member shall vote
on any decision as to whether the Original Lender shall make any Loan presented
to the Loan Committee.
 
 
26

--------------------------------------------------------------------------------

 
 
 
(b)            In order to provide the TL Member with the requisite information
for its decision as to whether the Company should invest in a potential Company
Loan Investment, the BRT Member shall perform initial due diligence of any
potential Company Loan Investment pursuant to Customary Practices and, if
requested by the TL Member, an appraisal of the potential real property
collateral (which appraisal shall be at the cost of the TL Member if not the
obligation of the potential Borrower, provided that if there are sufficient Loan
Origination Deposits for such Loan after payment of all other expenses related
to such Loan the appraisal shall be paid therefrom).  In the event the BRT
Member or its Affiliate determines that it desires to make the applicable Loan,
the BRT Member or its Affiliate shall prepare a Committee Report and the TL
Investment Template (which may be prepared and submitted prior to the completion
of due diligence) which shall be presented to the Designees for review.  The TL
Investment Template shall contain such information as is in the possession of
the BRT Member and its Affiliates with respect to such Loan.  For the avoidance
of doubt, the BRT Member shall be required to present a Committee Report and a
TL Investment Template for consideration by the Designees for all Loans that the
BRT Member or its Affiliates consider for investment or making, including for
any Loan that the BRT Member or its Affiliates consummate after the date hereof
prior to preparation of a Committee Report or TL Investment
Template.  Notwithstanding anything to the contrary set forth in this Agreement,
the BRT Member or any Affiliate thereof may consummate any Loan presented to the
Loan Committee at any time and on such terms that it determines in its sole
discretion, including, without limitation, making changes to the Standard Loan
Documents as it determines in its sole discretion for a new Loan or electing not
to use all of the Standard Loan Documents and the right to close Loans prior to
a Committee Report and a TL Investment Template being sent to the TL Member, but
the foregoing shall not in any way be interpreted as the BRT Member not having
to comply with this Section 4.03 which compliance shall be required with respect
to each Loan presented to the Loan Committee whether or not consummated prior to
the Committee Report and the TL Investment Template being delivered to the
Designees, and if the TL Member approves such Loan and funds its Capital
Contributions relating thereto in accordance with this Agreement, the BRT Member
agrees that it shall transfer, or cause the Original Lender to transfer, such
Loan to the Company pursuant to the terms hereof, but if the TL Member does not
approve such Loan or fails to fund its Capital Contribution with respect to a
Loan after approving the same in accordance with the terms of this Agreement,
the Original Lender may sell, offer participations in, dispose of or otherwise
transfer such Loan as it sees fit.  In the event the TL Member disapproves a
Loan and the BRT Member or its Affiliate later considers a Loan with the same
potential Borrower for the same real estate collateral, but with materially
different terms or terms more favorable to the lender, the BRT Member or its
Affiliate shall be required to resubmit such Loan to the Loan Committee and the
Designees for its consideration hereunder.
 
(c)            Within two (2) Business Days following the receipt by the
Designees of the Committee Report and the TL Investment Template with respect to
a Loan, the TL Member shall indicate its initial approval or disapproval of such
Loan as a potential Company Loan Investment.  The TL Member shall be deemed to
have disapproved such Loan as a prospective Company Loan Investment if it has
not responded within said two (2) Business Day period.  If the TL Member has
indicated its initial approval of a Loan as a prospective Company Loan
Investment, then, within one (1) week of the initial approval by the TL Member
of such prospective Company Loan Investment, the TL Member shall advise the
Managing Member whether, subject Sections 4.03(e) and 4.04, it has approved such
prospective Company Loan Investment and whether there are any remaining due
diligence items or information which it requires.  Failure to respond within
such one (1) week period shall be deemed a disapproval of the Loan.  Any Loan
approved pursuant to this Section 4.03(c) shall be an “Approved Loan
Investment”.  The BRT Member and the TL Member agree that they shall monitor the
due diligence deliveries for any Approved Loan Investment pursuant to a due
diligence checklist agreed between them.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(d)            Notwithstanding anything contained herein to the contrary, in the
event any Member shall reasonably request any additional information with
respect to any Loan (including any third party market study or appraisal) after
submission of the applicable Committee Report, then, as soon as reasonably
practical after such request is made, the Managing Member shall use reasonable
efforts to obtain such additional information (at the requesting Member’s
expense to the extent same is not paid by the Borrower) and provide same to the
Members.  The Member requesting such information shall have two (2) Business
Days following its receipt of such information or notice that the BRT Member
will not provide such information to determine whether to approve or disapprove
such prospective Company Loan Investment.
 
(e)             Notwithstanding the TL Member’s approval of a prospective
Company Loan Investment, the TL Member shall not be obligated to fund its
portion of an Approved Loan Investment unless and until it receives the items
below in form and substance satisfactory to the TL Member in its sole
discretion:
 
(i)            all outstanding due diligence items or findings (without
duplication of those items listed below) obtained by the Original Lender.
 
(ii)           fully executed copies of the Loan Documents, together with the
final versions of the Loan Documents blacklined against the Standard Loan
Documents, and evidence that the prospective Company Loan Investment has been
advanced by the Original Lender;
 
(iii)          the final “Phase 1” environmental report or other environmental
audit (or reliance letter on the same) for the benefit of the Original Lender
its successors and assigns with respect to the real property that is intended to
secure such loan;
 
(iv)          evidence of title insurance with respect to the real property that
is intended to secure such loan;
 
(v)           written confirmation as to the proper zoning and permitted use of
the real property that is intended to secure such loan;
 
(vi)          copies of all applicable certificates of occupancy with respect to
the real property that is intended to secure such loan;
 
 
 
28

--------------------------------------------------------------------------------

 
 
(vii)         copies of appropriate authorizing resolutions, confirmation of
signing authority and legal opinions with respect to all applicable Loan
Documents for such loan;
 
(viii)        copies of insurance certificates evidencing that the applicable
Borrower has obtained (as provided for in the applicable Loan Documents for such
loan) appropriate fire, liability, comprehensive and replacement insurance with
respect to the real property that is intended to secure such loan, with the
lender and its successors and assigns listed as a loss payee or additional
insured, as applicable, with respect to each insurance policy;
 
(ix)          evidence that all Taxes due and payable with respect to the real
property that is intended to secure such loan shall have been paid in full and
discharged or escrowed with the lender or the title company;
 
(x)           confirmation from the Original Lender that to its knowledge and
without further investigation there has been no material adverse change with
respect to (x) the collateral securing the prospective Company Loan Investment,
(y) the business, profits, operations or financial condition of the applicable
Borrower, or (z) the ability of the applicable Borrower to repay the principal
and interest of the prospective Company Loan Investment as it becomes due or to
satisfy any of Borrower’s obligations under the applicable Loan Documents;
 
(xi)           an estimate of the Approved Excess Expenses;
 
(xii)          copies of any material agreements with respect to the applicable
real estate collateral;
 
(xiii)         a copy of the Borrower’s organizational chart; and
 
(xiv)        evidence that all third party reports, title insurance and surveys
inure to the benefit of the Original Lender’s successors and assigns.
 
The foregoing items shall be provided to the extent in the possession of the
Original Lender or any of its Affiliates; however, for the avoidance of doubt,
the TL Member shall be under no obligation to contribute capital hereunder with
respect to the acquisition by the Company of any Approved Company Loan unless
the TL Member receives (or, in its sole discretion, waives the receipt of) such
items.  The TL Member shall have seven (7) Business Days after receipt of all of
the items set forth in this clause (e) or notice from the BRT Member that it is
not providing any further items not yet provided with respect to an Approved
Company Loan to advise the BRT Member whether such items are satisfactory to the
TL Member and whether, subject to Section 4.04, it intends to fund its Capital
Contribution with respect to such Approved Company Loan.
 
(f)             The BRT Member shall be obligated to transfer, or to cause the
Original Lender to transfer, any prospective Company Loan Investment to the
Company in the event such prospective Company Loan Investment is approved and
funded by the TL Member as provided in this Section 4.03 and Section 5.02(a).
 
 
 
29

--------------------------------------------------------------------------------

 
 
(g)            Any Loan that is not approved by the TL Member within specified
time frames set forth in this Section 4.03 shall be deemed disapproved, time
being of the essence, in which case the Original Lender or an Affiliate thereof
may make and/or retain such loan for its own account and/or dispose of all or
any portion of such Loan as it sees fit.
 
(h)            In the event the BRT Member fails to advise the TL Member of any
Loan pursuant to the terms of this Agreement within ten (10) Business Days after
such Loan has been consummated by the BRT Member or its Affiliate, upon the TL
Member’s knowledge of such Loan or subsequent disclosure thereof by the BRT
Member or its Affiliate, the BRT Member shall be required to provide the TL
Member with such information with respect to such Loan as it would have been
required to provide under this Agreement had the BRT Member complied with the
terms hereof.  If the TL Member then elects for such Loan to be transferred to
the Company in accordance with the terms of this Agreement, the BRT Member shall
cause the Original Lender to do so in accordance with the terms of this
Agreement.  Upon the transfer of such Loan to the Company, the Original Lender
shall deposit with the Company for distribution pursuant to this Agreement the
amount of any Company Loan Points with respect to such Loan, including any BRT
Retained Points, which shall be the TL Member’s sole remedy.
 
SECTION 4.04.         Transfer of Loans to the Company.  The Managing Member
shall cause the Company to acquire an Approved Loan Investment within one (1)
Business Day after the Members have made the Capital Contributions to acquire
such Loan pursuant to Section 5.02(a), but not less that two (2) Business Days
after the Original Lender has funded its acquisition of such Approved Loan
Investment, provided, however, that if the TL Member notifies the BRT Member
that a material adverse change with respect to the Approved Loan Investment has
occurred prior to the Company’s actual acquisition of the Approved Loan
Investment from the Original Lender (as determined by the TL Member in its sole
discretion), then, at the TL Member’s election, the Company shall not acquire
the Approved Loan Investment from the Original Lender (even if the TL Member has
funded its portion of the cost thereof pursuant to Section 5.02(a)) and the
Original Lender shall be free to hold such Loan for its own account and/or
dispose of all or a portion of such Loan as it sees fit.  In connection with
such acquisition by the Company of any Company Loan Investment the following
shall occur:
 
(a) The Managing Member shall provide the Members with fully executed copies of
the Assignment Documents; and
 
(b) Original Lender shall transfer to the Company the Company Loan Points.
 
SECTION 4.05.          Limitation on Other Members’ Rights to Manage the
Company.  Except as expressly provided in this Agreement, no Member, other than
the Managing Member, shall have any right or power to participate in or have any
control over the Company’s business, affairs or operations or to act for or to
bind the Company in any matter whatsoever; provided, however, that the foregoing
shall not be deemed to limit or impair, or to adversely affect, the right of any
Member to withhold its consent to any Major Decision or the effect of any
Member’s failure to grant any such consent.
 
SECTION 4.06.          Accounting and Fiscal Year.  The books of the Company
shall be kept on the accrual basis in accordance with U.S. generally accepted
accounting practices and principles consistently applied (“GAAP”), and the
Company shall report its operations for tax purposes on the accrual method.  The
taxable year of the Company shall end on December 31 of each year unless a
different taxable year shall be required by the Code.
 
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 4.07.          Books and Records.  The Managing Member shall maintain,
or cause to be maintained, in a manner customary and consistent with good
accounting principles, practices and procedures, a comprehensive system of
office records, books and accounts (which records, books and accounts shall be
and remain the property of the Company) in which shall be entered fully and
accurately each and every financial transaction with respect to the operations
of the Company.  Bills, receipts and vouchers shall be maintained on file by the
Managing Member.  The Managing Member shall maintain said books and accounts in
a safe manner and separate from any records not having to do directly with the
Company.  The Managing Member shall cause audits to be performed and audited
statements and income tax returns to be prepared as required by
Section 4.10.  Such books and records of account shall be prepared and
maintained by the Managing Member at the principal place of business of the
Company or such other place or places as may from time to time be determined by
the Managing Member.
 
SECTION 4.08.          Access to Books and Records.  The Company shall provide
each Member and its accountants or other representatives, and the Managing
Member shall cause the Company to provide each Member and its accountants or
other representatives, with free and unlimited access during normal business
hours upon reasonable prior notice to the Managing Member to, and the ability to
make copies of, all books and records relating to the Company and its
operations, including the Loan Portfolio.
 
SECTION 4.09.          Provision of Financial Statements and Reports.  The
Company shall provide each Member, and the Managing Member shall cause the
Company to provide each Member, with the following:
 
(a)            within three (3) Business Days following the end of each calendar
month (i) a Status Report with respect to the status of each of the Company Loan
Investments as of the end of such calendar month, (ii) details of cash receipts
and cash disbursements of the Company together with a description of the revenue
and expense items to which they relate to, and (iii) details on the accruals and
income and expenses during the month;
 
(b)            within fifteen (15) Business Days following the end of each
calendar month, an estimated balance sheet and income statement prepared in
accordance with GAAP with a report detailing each Member’s capital account
balance as of such calendar month;
 
(c)            within five (5) Business Days following the end of each Fiscal
Quarter, a Portfolio Management Report for such Fiscal Quarter;
 
(d)            within fifteen (15) Business Days following the end of each
Fiscal Quarter,  details on any impairments to assets to be recognized on the
books of the Company for the end of the applicable Fiscal Quarter
 
(e)            within thirty (30) days following the end of each Fiscal Quarter
(other than the last Fiscal Quarter) of each Fiscal Year, unaudited financial
statements of the Company for such Fiscal Quarter and for such Fiscal Year
through the end of such Fiscal Quarter, which financial statements shall include
a statement of profit and loss and of cash flows of the Company for each of the
periods covered thereby and a balance sheet of the Company as of the end of such
Fiscal Quarter, in each case been prepared in accordance with GAAP applied on a
consistent basis;
 
 
31

--------------------------------------------------------------------------------

 
 
 
(f)            within sixty (60) days following the end of each Fiscal Year,
audited financial statements of the Company for such Fiscal Year, which
financial statements shall include a statement of profit and loss and of cash
flows of the Company for such Fiscal Year and a balance sheet of the Company as
of the end of such Fiscal Year, in each case been prepared in accordance with
GAAP applied on a consistent basis;
 
(g)            within sixty (60) days following the end of each Fiscal Year, the
Form K-1 and other documentation required by each Member for the purposes of
determining such Member’s income (or loss) for such Fiscal Year attributable to
such Member’s interest in the Company; and
 
(h)            promptly after any request therefor, such other information and
reports as any Member may from time to time reasonably request with respect to
the Company, its business and operations and/or the Loan Portfolio and the
performance thereof.
 
SECTION 4.10.          Reports.  The Managing Member shall prepare the financial
reports and other information that the Members may determine are appropriate,
including those provided for in Section 4.09.  In addition, promptly after the
end of each Fiscal Year, the Managing Member will cause the Company Accountant
to prepare and deliver to each Member a report setting forth in sufficient
detail all such information and data with respect to business transactions
effected by or involving the Company during such Fiscal Year as will enable the
Company and each Member to timely prepare its federal, state and local income
tax returns in accordance with the laws, rules and regulations then
prevailing.  The Managing Member will also cause the Company Accountant to
prepare federal, state and local tax returns required of the Company, submit
those returns to the Members for their approval as early as practicable but in
no event later than sixty (60) calendar days following the end of the preceding
Fiscal Year and will file the tax returns after they have been approved by the
Members.  In the event any Member shall not in good faith be able to approve any
such tax return prior to the date required for the filing thereof, the Managing
Member will timely obtain an extension of such date if such extension is
available under applicable law.  The Managing Member shall prepare and
distribute the reports and statements described in this Section 4.10.  All
decisions as to accounting principles shall be made by the Managing Member,
subject to the provisions of this Agreement.
 
SECTION 4.11.         The Company Accountant.  The Company shall retain the
Company Accountant as its regular accountant and auditor.  The fees and expenses
of the Company Accountant (such fees and expenses, collectively, the “Accounting
Fees”), inclusive of any such fees related to the preparation of any tax
returns, shall be a Company operating expense.
 
SECTION 4.12.          Reserves.  Subject to Section 4.02(a), the Managing
Member may establish Reserves agreed to by the Members (i) to satisfy
requirements of applicable law, (ii) to make payments on or with respect to the
Third Party Financing or (iii) for other Operating Expenses.
 
 
32

--------------------------------------------------------------------------------

 
 
 
SECTION 4.13.          Tax Matters.
 
(a)            Tax Matters Member.  The Managing Member is specifically
authorized to act as the Company’s “Tax Matters Member” and shall act as the
Company’s “tax matters partner” within the meaning of Section 6231(a)(7) of the
Code and in any similar capacity under state or local law.  The Tax Matters
Member shall have the authority, but only with the consent of the TL Member (not
to be unreasonably withheld, conditioned or delayed), to make any and all
elections for federal, state, local and foreign tax purposes, including any
election, if permitted by applicable law:  (i) to make the election provided for
in Code Section 6231(a)(1)(B)(ii), (ii) to adjust the basis of any Company
assets pursuant to Code Sections 754, 734(b) and 743(b), or comparable
provisions of state, local or foreign law, in connection with Transfers of
Interests and Company distributions; (iii) to extend the statute of limitations
for assessment of tax deficiencies against the Members with respect to
adjustments to the Company’s federal, state, local or foreign tax returns; and
(iv) to the extent provided in Code Sections 6221 through 6231 and similar
provisions of federal, state, local or foreign law, to represent the Company and
the Members before taxing authorities or courts of competent jurisdiction in tax
matters affecting the Company or the Members in their capacities as Members and
to file any tax returns and execute any agreements or other documents relating
to or affecting such tax matters, including agreements or other documents that
bind the Members with respect to such tax matters or otherwise affect the rights
of the Company and the Members.  The Tax Matters Member shall take no actions
(other than ministerial actions) without the consent of the TL Member (not to be
unreasonably withheld, conditioned or delayed).
 
(b)            Tax Information.  Necessary tax information shall be delivered to
each Member as soon as practicable after the end of each Fiscal Year but not
later than sixty (60) days after the end of each Fiscal Year.
 
(c)            Treatment as a Partnership.  The Members intend for the Company
to be treated as a partnership under the Code.  The Members shall take reporting
positions on their respective federal, state and local income tax returns
consistent with the positions determined for the Company by the Tax Matters
Member.  The Tax Matters Member shall cause all federal, state and local income
and other tax returns to be timely filed by the Company.
 
SECTION 4.14.          Reimbursement for Certain Expenses.  The Company shall
reimburse the Original Lender or its applicable Affiliate for Loan Origination
Expenses that are in excess of the corresponding Loan Origination Deposits with
respect to any Company Loan Investment acquired by the Company, provided that
the BRT Member has submitted to the TL Member an estimate of such excess
expenses prior such Loan being acquired by the Company (the “Approved Excess
Expenses”).  For the avoidance of doubt, the TL Member shall be required to fund
pursuant to Section 5.02(a) its proportionate share based on its Contribution
Percentage of any such Approved Excess Expenses for any Company Loan Investment
acquired by the Company.  The Loan Origination Expenses that the Company is
obligated under this Section 4.14 to reimburse to the BRT Member or its
applicable Affiliate are herein referred to as the “Reimbursable Loan
Origination Expenses.”
 
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 4.15.          Obligation of the Managing Member to Bear Expenses.
 
(a)            The Managing Member shall bear (and shall pay so as not to
subject the Company to any obligation to pay, except as provided in this
Agreement) (a) all costs and expenses related to the performance of the duties
and obligations of the Managing Member, the Tax Matters Member and the
Liquidating Member hereunder and (b) all personnel and other overhead and
related costs and expenses (including rent, utilities and expenses for
telecommunications, printing, mailing and courier service and any travel or
entertainment expenses) and other operating costs with respect to the operation
of the Company’s business.
 
(b)            Subject to Section 12.12, the Company shall bear and pay the
following, but (except with the prior written consent of all of the Members)
only the following, expenses:  (i) all Taxes payable by the Company, (ii) all
Accounting Fees incurred by the Company, (iii) all legal and other expenses
incurred by the Company and payable to an Independent Third Party in connection
with (A) the enforcement of any Company Loan Investment (including the
foreclosure under any related mortgage or pledge agreement or other Loan
Documents or other realization upon any real property or other collateral
securing such Company Loan Investment and any costs or expenses related to the
repair, preservation or improvement of any real property securing any Company
Loan Investment, including (if applicable) after the Company has acquired such
real property in connection with a foreclosure sale or otherwise) (all such
legal and other expenses, collectively, “Foreclosure Expenses”) or (B) the
enforcement of any contract to which the Company is a party, (iv) all payments
of interest, principal and any other amounts (including any points and other
fees payable by the Company to any Third Party Lender in connection with any
Third Party Financing) that are payable by the Company to any Third Party Lender
in connection with any Third Party Financing, (v) all legal and other similar
expenses incurred by the Company and payable to an Independent Third Party in
connection with the preparation and negotiation of any loan agreement or other
documentation relating to any Third Party Financing, (vi) all legal and other
expenses incurred by the Company and payable to an Independent Third Party in
connection with the dissolution and liquidation of the Company as contemplated
under Article IX (vii) any Reimbursable Loan Origination Expenses, (viii) all
costs and expenses in connection with the formation of the Company (but not in
connection with the negotiation of the Company’s Limited Liability Company
Agreement which costs shall be borne individually by the Members) and the
on-going corporate maintenance of the Company, including payment of annual dues,
registration fees, taxes and similar ministerial fees, (ix) the Asset Management
Fee and (x) all other expenses expressly permitted to be paid pursuant to the
terms of this Agreement (all of the costs and expenses referred to in the
foregoing clauses (i) through (x) are herein referred to collectively as the
“Operating Expenses”).  Notwithstanding anything contained in this Section 4.15
to the contrary, the Managing Member shall be authorized to apply any Loan
Origination Deposits in payment of any corresponding Loan Origination Expenses.
 
SECTION 4.16.          Holding of REIT Qualifying Assets.  If any Member or a
direct or indirect parent of any Member is a real estate investment trust and
such Member is not a taxable REIT subsidiary, at the request of such Member, the
Managing Members shall promptly dispose of any asset of the Company that
generates gross income of a character that is not described in Section 856(c)(3)
of the Code, causes or threatens to cause such Member to fail to satisfy the
requirements of Section 856(c)(4) of the Code or produces income from a
prohibited transaction within the meaning of Section 857(b)(6) of the Code.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
SECTION 4.17.          Asset Management.
 
(a)            The Managing Member shall cause the Company to enter into the
Asset Management Agreement with the Asset Manager, such agreement in form and
substance satisfactory to the Members, with respect to the management and
servicing of the Company.  The Asset Manager shall service the Company Loan
Investments on a day-to-day basis in accordance with Accepted Servicing
Practices (as defined in the Asset Management Agreement).  In the event of any
Termination Event (as defined in the Asset Management Agreement) which remains
uncured by the Asset Manager beyond any applicable notice and cure period, the
TL Member shall have the right, as provided in the Asset Management Agreement,
to remove the Asset Manager and designate a replacement in accordance with the
terms of the Asset Management Agreement.  The Managing Member shall cause the
Company to perform under the Asset Management Agreement, subject to the terms of
this Agreement.
 
(b)            The Company shall pay an annual fee to the Asset Manager,
quarterly in arrears, equal to (A) one-half percent (1/2%) of the weighted
average of the aggregate outstanding principal amounts of the Company Loan
Investments (exclusive of any Non-Performing Company Loans) during such Fiscal
Quarter (provided that, for any Fiscal Quarter that is less than three (3) full
calendar months, the foregoing amount shall be pro rated based upon the length
of such Fiscal Quarter compared to the corresponding three full calendar months)
plus (B) one percent (1%) of the weighted average of the aggregate outstanding
principal amounts of the Non-Performing Company Loan (provided that, for any
Fiscal Quarter that is less than three full calendar months, the foregoing
amount shall be pro rated based upon the length of such Fiscal Quarter compared
to the corresponding three (3) full calendar months), if any.  The Asset
Management Fee when owing shall be paid to the Asset Manager prior to any
distributions to the Members pursuant to Section 7.01 hereof.
 
ARTICLE V.
CAPITAL
 
SECTION 5.01.          Initial Capital Contributions.  Within ten (10) Business
Days following the Effective Date, the TL Member shall contribute $40,000 to the
capital of the Company and the BRT Member shall contribute $10,000 to the
capital of the Company.
 
SECTION 5.02.          Capital Calls.
 
(a)            Upon confirmation that a prospective Company Loan Investment made
by the Original Lender has been approved by the TL Member in accordance with
Section 4.03, the Managing Member shall provide written notice thereof to each
Member and, in such notice, shall make a call upon such Member for a capital
contribution to the Company in an amount equal to such Member’s Contribution
Percentage of (x) the principal amount of such Company Loan Investment
anticipated to be acquired by the Company and (y) any Approved Excess Expenses
in connection therewith any(any such written notice, a “Capital Call
Notice”).  Each Capital Call Notice under this Section 5.02(a) shall specify the
principal amount of such Company Loan Investment anticipated to be acquired by
the Company and the applicable Approved Excess Expenses.  Within five (5)
Business Days following its receipt of any such Capital Call Notice, subject to
Section 4.04, each Member shall contribute to the capital of the Company, in
immediately available funds, its Contribution Percentage of the principal amount
of such Company Loan Investment anticipated to be acquired by the Company and
applicable Approved Excess Expenses, if any, as set forth in such Capital Call
Notice; provided, however, that no Member shall be obligated to make any such
additional contribution to the capital of the Company to the extent that the
amount of such additional contribution, when aggregated with all capital
contributions that have theretofore been made by such Member to the capital of
the Company (including pursuant to Section 5.01) and that have not been repaid
or returned to such Member as contemplated under Section 7.01(a) would exceed
such Member’s Maximum Contribution Amount; provided, further, that (i) the BRT
Member shall not be required to contribute its Contribution Percentage with
respect to such Company Loan Investment and applicable Approved Excess Expenses
which amount shall be deemed contributed upon consummation of the acquisition by
the Company of the applicable Company Loan Investment, and (ii) the amount
contributed by the TL Member shall be paid by the Company to the Original Lender
upon receipt by the Company.
 
 
35

--------------------------------------------------------------------------------

 
 
 
(b)            In the event the Managing Member, acting in good faith and in
accordance with Customary Practices, determines that the Company does not have
sufficient cash in the Loan Workout Reserve to cover (i) Foreclosure Expenses,
(ii) protective advances with respect to any Non-Performing Company Loan, (iii)
enforcement costs in connection with enforcing lender rights with respect to any
Non-Performing Company Loan, or (iv) carrying costs for real property acquired
pursuant to foreclosure or other enforcement action with respect to any
Non-Performing Company Loan, and that have been incurred retained or are
anticipated to be incurred by the Company in each case in accordance with the
terms of this Agreement and Customary Practices, the Managing Member may deliver
a Capital Call Notice to the Members to provide capital contributions to the
Company to fund such costs and expenses in accordance with their applicable
Contribution Percentages.  Such Capital Call Notice shall include the amount of
such capital call and, in reasonable detail, the anticipated application of the
amount being requested.  Within ten (10) days following its receipt of such
Capital Call Notice, the Members shall contribute to the capital of the Company,
in immediately available funds, their applicable Contribution Percentage of the
costs and expenses detailed in the Capital Call Notice.
 
SECTION 5.03.    No Further Capital Contributions.  Except as expressly provided
in this Agreement or with the prior written consent of all the Members, no
Member shall be required to contribute any other or further capital to the
Company (subject, however, to the last sentence of Section 7.05), nor shall any
Member be required or entitled to loan any funds to the Company.  No Member will
have any obligation to restore any negative or deficit balance in its Capital
Account upon liquidation or dissolution of the Company (and for purposes of this
Section 5.03, Capital Account shall be deemed to also include the capital
account of any Member for financial or book purposes or as set forth in the
Delaware Act or under common law).  Notwithstanding any other provision of this
Agreement to the contrary, nothing contained herein will, or is intended or will
be deemed to benefit any creditor of the Company or any creditor of any Member,
and no such creditor shall have any rights, interests or claims hereunder, be
entitled to any benefits or be entitled to require the Company or any Member to
demand, solicit or accept any loan, advance or Additional Capital Contribution
for or to the Company or to enforce any rights that the Company or any Member
may have against any other Member or that any Member may have against the
Company, pursuant to this Agreement or otherwise.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 
SECTION 5.04.    Method of Payment.  All Capital Contributions or advances
required by or provided for in this Article V shall be made by wire transfer of
funds to the Company account designated by the Managing Member, and any
distributions to any Member (pursuant to Article VII or IX) required by or
provided in this Agreement shall be made by wire transfer of funds to such
account as designated by such Member or other means mutually acceptable or then
commonly used for the receipt and distribution of proceeds in major commercial
transactions.
 
SECTION 5.05.    Defaults in Making Capital Contributions and Remedies.
 
(a)    If the TL Member, after it has approved a Company Loan Investment in
accordance with the terms of this Agreement, fails to timely make any Capital
Contribution (or any portion thereof) required pursuant to Section 5.02(a), time
being of the essence, the Company shall not acquire the prospective Company Loan
Investment and the Original Lender shall be permitted to retain, sell, transfer,
convey, encumber all or any portion of such prospective Company Loan Investment
and neither the TL Member nor the Company shall have any rights with respect
thereto.
 
(b)    If either Member (the “Non-Contributing Member”) fails to timely make any
Capital Contribution (or any portion thereof) required pursuant to Section
5.02(b), and the other Member (the “Contributing Member”) has fully made its
Capital Contribution as required pursuant to Section 5.02(b), then the
Contributing Member may cause either (but not both) of the following actions to
be taken by delivery of notice to such effect to the Company and the
Non-Contributing Member (which notice shall be so delivered within ten (10)
Business Days following the date the Non-Contributing Member was required, but
failed, to make such Capital Contribution):
 
        (i)   The Contributing Member may (A) advance (in addition to such
amount as the Contributing Member is required to contribute to the capital of
the Company pursuant to Section 5.02(b)) to the Company an amount up to the
Non-Contributing Member’s Default Contribution Amount, and (B) designate such
advance as a “Priority Member Advance” (provided, however, such Priority Member
Advance will be considered and treated as a Capital Contribution for federal
income tax purposes); or
 
              (ii)   The Contributing Member may withdraw its share of such
required Capital Contribution.
 
(c) Notwithstanding any other provision of this Agreement to the contrary, in
the event any Member fails to timely make any Capital Contribution (or any
portion thereof) required pursuant to Section 5.02(b) and the resulting exercise
of any remedy in this Agreement results in the immediate or future imposition of
a transfer tax on the Company (or any Member thereof), the Member that failed to
make such Capital Contribution under Section 5.02(b) shall be liable for and
shall be obligated to directly pay any such transfer tax (and such payment shall
not be deemed to be a Capital Contribution and shall have no effect upon the
allocation provisions or any other equity provisions of this Agreement).
 
 
37

--------------------------------------------------------------------------------

 
 
(d) Each Member acknowledges and agrees that the other Member would not be
entering into this Agreement were it not for (i) the Members agreeing to make
the Capital Contributions provided for in Sections 5.01 and 5.02 and (ii) the
remedy provisions provided for herein.  Each Member acknowledges and agrees that
in the event any Member fails to make its Capital Contributions pursuant to this
Agreement, the other Member will suffer substantial damages and the remedy
provisions set forth above are fair, just and equitable in all respects and
administratively superior to any other method for determining such damages.
 
ARTICLE VI.
ALLOCATIONS
 
SECTION 6.01.    Profits and Losses.  Profits and Losses and, in the discretion
of the Members, individual items of income, gain, loss or deduction, for any
fiscal year shall be allocated to the Members, after giving effect to the
allocations set forth in Section 6.03, to the extent necessary to cause the
Capital Account balance of each Member to equal the amount that would be
distributable to such Member under Section 9.04(c), if, at the time of the
allocation pursuant to this Section 6.01, the Company were dissolved, its
affairs wound up, and the Company sold all of its remaining assets for an amount
equal to their respective Gross Asset Values, repaid all Company liabilities
(limited, in the case of nonrecourse liabilities to the Gross Asset Value of the
property securing such liability) and distributed all remaining proceeds to the
Members in accordance with Section 9.04(c) on the last day of such Fiscal Year.
 
SECTION 6.02.    Intentionally Omitted.
 
SECTION 6.03.    Special Allocations.  The following special allocations shall
be made in the following order:
 
(a)    Intentionally Omitted.
 
(b)    Qualified Income Offset.  In the event that any Member unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of such
Member as quickly as possible; provided that an allocation pursuant to this
Section 6.03(b) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article VI have been tentatively made as if this Section 6.03(b)
were not in this Agreement.
 
(c)    Gross Income Allocation.  In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Allocation Year, such Member shall be
allocated items of Company income and gain in the amount of such deficit as
quickly as possible; provided that an allocation pursuant to this
Section 6.03(b) shall be made only if and to the extent that such Member would
have an Adjusted Capital Account Deficit in excess of such sum after all other
allocations provided for in this Article VI have been tentatively made as if
Section 6.03(b) and this Section 6.03(c) were not in this Agreement.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(d)    Section 754 Adjustments.  To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s Interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of such Company asset) or loss (if the adjustment decreases such basis)
and such gain or loss shall be specially allocated to the Members in accordance
with their Interests in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Member to whom such distribution was made in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
(e)    Allocations Relating to Taxable Issuance of Interests.  Any income, gain,
loss or deduction realized as a direct or indirect result of the issuance of an
Interest by the Company to a Member (the “Issuance Items”) shall be allocated
among the Members so that, to the extent possible, the net amount of such
Issuance Items, together with all other allocations under this Agreement to each
Member, shall be equal to the net amount that would have been allocated to each
such Member if the Issuance Items had not been realized.
 
SECTION 6.04.    Intentionally Omitted.
 
SECTION 6.05.    Other Allocation Rules.
 
(a)    Profits, Losses and any other items of income, gain, loss or deduction
shall be allocated to the Members pursuant to this Article VI as of the last day
of each Fiscal Year, provided that Profits, Losses and such other items shall
also be allocated at such times as the Gross Asset Values of Property are
adjusted pursuant to clause (ii) of the definition of “Gross Asset Value” in
Section 1.01.
 
(b)    For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly or other basis, as determined by the Managing
Member (except to the extent otherwise provided in Section 8.06) using any
permissible method under Code Section 706 and the Regulations thereunder.
 
(c)    The Members are aware of the income tax consequences of the allocations
made by this Article VI and hereby agree to be bound by the provisions of this
Article VI in reporting their shares of Company income and loss for income tax
purposes, except as otherwise required by law.
 
SECTION 6.06.    Tax Allocations; Code Section 704(c).
 
(a)    Except as otherwise provided in this Section 6.06, each item of income,
gain, loss and deduction of the Company for federal income tax purposes shall be
allocated among the Members in the same manner as such items are allocated for
book purposes under this Article IV.  In accordance with Code Section 704(c) and
the Regulations thereunder, income, gain, loss and deduction with respect to any
Property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such Property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with the
definition of “Gross Asset Value” in Section 1.01).
 
 
39

--------------------------------------------------------------------------------

 
 
(b)    In the event the Gross Asset Value of any Company asset is adjusted
pursuant to clause (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.
 
(c)    Any elections or other decisions relating to such allocations shall be
made by the Members in any manner that reasonably reflects the purpose and
intention of this Agreement, provided that the Company shall elect to apply the
traditional method described by Regulation Section 1.704-3(b), and provided,
further, that any items of loss or deduction attributable to property
contributed by a Member shall, to the extent of an amount equal to the excess of
(A) the federal income tax basis of such property at the time of its
contribution over (B) the Gross Asset Value of such property at such time, be
allocated in its entirety to the such contributing Member and the tax basis of
such property for purposes of computing the amounts of all items allocated to
any other Member (including a transferee of the contributing Member) shall be
equal to its Gross Asset Value upon its contribution to the Company. Allocations
pursuant to this Section 6.06 are solely for purposes of federal, state and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses, other items
or distributions pursuant to any provision of this Agreement.
 
ARTICLE VII.
DISTRIBUTIONS
 
SECTION 7.01.    Amounts Distributed.
 
(a)    Quarterly Distributions.  Except as otherwise provided in Article IX,
promptly (and in any event, within five (5) Business Days) following the end of
each Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2011) or
such sooner time period as the Managing Member shall determine the Company shall
distribute, and the Managing Member shall cause the Company to distribute, to
the Members from (and to the extent of) the Net Cash Available for Distribution
(determined as of the close of business on the last day of such Fiscal Quarter)
the following amounts in accordance with the following steps and in the
following priorities:
 
        (i)    First step, to each Member the amount (if any) equal to (A) the
aggregate outstanding amount of such Member’s Priority Member Advance(s) that
have not been repaid to such Member as contemplated by this clause (i) or
otherwise repaid to such Member plus (B) an amount sufficient to pay such Member
a twelve percent (12%) per annum (calculated on the actual number of days
outstanding) return on the aggregate outstanding amount of the Priority Member
Advance(s) of such Member during such Fiscal Quarter.
 
        (ii)    Second step, to the extent the Company receives collections with
respect to a Company Loan Investment, for expenses previously paid or losses
with respect to principal previously distributed with respect to such Company
Loan Investment from the Loan Workout Reserve, to the Loan Workout Reserve in an
amount equal to the amount so received to cover such expenses or losses
previously paid or distributed, as applicable;
 
 
40

--------------------------------------------------------------------------------

 
 
        (iii)    Third step, 80% to the TL Member and 20% to the BRT Member
until each of the TL Member and the BRT Member has received an Annual Return,
non-compounded, equal to eight percent (8%) on the average weighted amount of
its outstanding Capital Contributions;
 
        (iv)          Fourth step, 70% to the TL Member, 29% to the BRT Member
and 1% to REIT Management until such time as the TL Member shall have received
an Annual Return, non-compounded, equal to 11% on the average weighted amount of
its outstanding Capital Contribution; provided, however, that with respect to
any amounts to be distributed to the BRT Member and REIT Management pursuant to
this clause (iv), the Managing Member shall deposit 10% of such amounts to (A)
the Loan Workout Reserve until such time as the Loan Workout Reserve is equal to
the greater of (x) two hundred fifty thousand dollars ($250,000.00), or (y) one
percent (1%) of the maximum outstanding balances on all Company Loan Investments
(the greater amount being the “Required Balance”), and (B) thereafter, if at the
time of distribution there are any Non-Performing Company Loans, to the Loan
Workout Reserve until such time as the Loan Workout Reserve is equal to the
outstanding principal amount of all Non-Performing Company Loans then held by
the Company;
 
        (v)           Fifth step, 60% to the TL Member, 38% to the BRT Member
and 2% to REIT Management until such time as the TL Member shall have received
an Annual Return, non-compounded, equal to 13% on the average weighted amount of
its outstanding Capital Contribution provided, however, that with respect to any
amounts to be distributed to the BRT Member and REIT Management pursuant to this
clause (v), the Managing Member shall deposit 20% of such amounts to (A) the
Loan Workout Reserve until such time as the Loan Workout Reserve is equal to the
Required Balance, and (B) thereafter, if at the time of distribution there are
any Non-Performing Company Loans, to the Loan Workout Reserve until such time as
the Loan Workout Reserve is equal to the outstanding principal amount of all
Non-Performing Company Loans then held by the Company; and
 
        (vi)          Sixth step, the balance, 50% to the TL Member, 47% to the
BRT Member and 3% to REIT Management ; provided, however, that with respect to
any amounts to be distributed to the BRT Member and REIT Management pursuant to
this clause (vi), the Managing Member shall deposit 30% of such amounts to (A)
the Loan Workout Reserve until such time as the Loan Workout Reserve is equal to
the Required Balance, and (B) thereafter, if at the time of distribution there
are any Non-Performing Company Loans, to the Loan Workout Reserve until such
time as the Loan Workout Reserve is equal to the outstanding principal amount of
all Non-Performing Company Loans then held by the Company.
 
At any time as the amount held in the Loan Workout Reserve exceeds the
applicable Required Balance plus the outstanding principal balance of the
Non-Performing Company Loans, then such excess shall be distributed to the BRT
Member and REIT Management in such proportions as the BRT Member shall
direct.  Upon liquidation of the Company pursuant to Article IX hereof, the
amount held in the Loan Workout Reserve shall be distributed to the BRT Member.
 
 
41

--------------------------------------------------------------------------------

 
 
As used herein, “Annual Return” shall mean a return that reflects all interest
income on Company Loan Investments less any expenses, accrued during the
applicable period.  The Annual Return shall be reduced or increased by any
losses or gains respectively, on Company Loan Investments.  All determinations
of interest income, expenses and gains and losses shall be determined according
to GAAP.
 
(b)    Distributions of the Loan Workout Reserve.  The Managing Member shall be
required to fund any costs or expenses relating to (i) Foreclosure Expenses,
(ii) protective advances with respect to any Non-Performing Company Loan, (iii)
enforcement costs in connection with enforcing lender rights with respect to any
Non-Performing Company Loan, or (iv) carrying costs for real property acquired
pursuant to foreclosure or other enforcement action with respect to any
Non-Performing Company Loan from the Loan Workout Reserve to the extent funds
are available therefor and, to the extent funds are not available therefor, as
otherwise provided in this Agreement.  In the event that the Loan Workout
Reserve does not contain sufficient cash to cover applicable costs, the Managing
Member (subject to the last paragraph of Section 4.02(a)) may call for capital
contributions of the Members in accordance with Section 5.02(b).  In no event
may the Managing Member use cash flow of the Company to cover such costs and
expenses relating to Non-Performing Company Loans, other than as set forth in
the last paragraph of Section 4.02(a).  In addition, the Managing Member shall
be required to distribute to the Members pursuant to Section 7.01(a) from the
Loan Workout Reserve any actual losses with respect to principal from any
Company Loan Investment to the extent funds are available therefor in the Loan
Workout Reserve.
 
SECTION 7.02.    Amounts Withheld.  All amounts withheld pursuant to the Code or
any provision of any state, local, or foreign tax law with respect to any
payment, distribution or allocation to the Company or the Members shall be
treated as amounts paid or distributed, as the case may be, to the Members with
respect to which such amount was withheld pursuant to this Section 7.02 for all
purposes under this Agreement.  The Company is authorized to withhold from
payments and distributions, or with respect to allocations, to the Members, and
to pay over to any federal, state and local government or any foreign
government, any amounts required to be so withheld pursuant to the Code or any
provisions of any other federal, state, or local law or any foreign law and
shall allocate any such amounts to the Members with respect to which such amount
was withheld.
 
SECTION 7.03.    Limitations on Distributions.  The Company shall make no
distributions to any of the Members except (i) as provided in this Article VII
or in Article IX or (ii) as agreed to by all of the Members.
 
SECTION 7.04.    Intentionally Omitted.
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 7.05.    Distributions and Payments to Members.  It is the intent of the
Members and the Managing Member that no distribution or payment to any Member
(including distributions under Sections 7.01 and 9.04) shall be deemed a return
of money or other property in violation of the Delaware Act.  The payment or
distribution of any such money or property to a Member shall be deemed to be a
compromise within the meaning of Section 18-502(b) of the Delaware Act, and the
Member receiving any such money or property shall not be required to return any
such money or property to the Company, any creditor of the Company or any other
Person.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
return such money or property, such obligation shall be the obligation of such
Member and not of the Company, any other Member or the Managing Member.  Any
amounts required to be paid under such obligation shall be treated as a
permitted additional Capital Contribution.
 
SECTION 7.06.    Annual Clawback.
 
(a)    As at the end of each Fiscal Year (the “Annual Clawback Determination
Date”), the Managing Member shall perform (within sixty (60) days of the end of
such Fiscal Year) a “Liquidation Test” whereby the Managing Member shall value
all of the Company Loan Investments and other assets in accordance with GAAP and
shall determine whether, if the Company had been liquidated at such date, the
BRT Member and REIT Management have received in respect of the Promote Interest
(but excluding any amounts deposited in the Loan Workout Reserve which have not
yet been distributed to the BRT Member or REIT Management), an amount which
exceeds the amount to which they would be entitled as the Promote Interest when
calculated on a cumulative basis through such Fiscal Year after taking into
account any amount previously paid to the Company on behalf of the TL Member or
to the TL Member by or on behalf of the BRT Member or REIT Management pursuant
to this Section 7.06.  The valuation performed by the Managing Member shall be
subject to review and approval by the Company Accountant and shall be submitted
to the TL Member, with supporting documentation and analysis, after such
approval (the “Clawback Results”).  In the event that it is determined that the
BRT Member and REIT Management have received an amount which exceeds the amount
to which they are entitled as the Promote Interest through such Annual Clawback
Determination Date, the BRT Member will be required to pay on behalf of itself
and REIT Management the Net Clawback Amount to the TL Member or, in the TL
Member’s discretion, to the Company for distribution to the TL Member, as of
such Annual Clawback Determination Date.
 
(b)    The amounts to be repaid or recontributed by the BRT Member on behalf of
itself and REIT Management pursuant to this Section 7.06 are hereby guaranteed
by BRT (as primary obligor and not merely as surety), which guarantee shall be
full and unconditional.  BRT waives presentment to, demand of payment from and
protest to the BRT Member.
 
(c)    As security for any Net Clawback Amount owing to the TL Member under this
Section 7.06 and/or Section 9.13, the BRT Member shall pledge to the TL Member
pursuant to a pledge agreement in form and substance satisfactory to the BRT
Member and the TL Member, 100% of the BRT Member’s membership interests in the
Company) (“Security Document”).
 
 
43

--------------------------------------------------------------------------------

 
 
(d)    If the calculation of any Liquidation Test pursuant to Section 7.06(a)
performed after the end of the Investment Period demonstrates that the BRT
Member and REIT Management may be owed amounts in respect of the Promote
Interest due to any Company Loan Investments which at the time of such
Liquidation Test had a diminution in asset value or revenue according to GAAP
(such amounts that may be owing from time to time, the “Promote Deficiency”),
the following shall apply: (i) with respect to the first determination of a
potential Promote Deficiency, the Managing Member shall create a reserve
pursuant to which the Managing Member shall deposit from cash flow of the
Company (as available and prior to distribution of amounts pursuant to Section
7.01(a)) an amount equal to the potential Promote Deficiency, (ii) if after the
reserve is created any future annual Liquidation Test performed pursuant to
Section 7.06(a) or final liquidation pursuant to Section 9.13 demonstrates that
there may be an increase in the Promote Deficiency, the Managing Member shall
deposit funds from cash flow of the Company (as available and prior to
distribution of amounts pursuant to Section 7.01(a)) into the reserve until such
time as the reserve holds an amount equal to the then applicable potential
Promote Deficiency, (iii) if any future annual Liquidation Test performed
pursuant to Section 7.06(a) or final liquidation pursuant to Section 9.13
demonstrates that the BRT Member and REIT Management have received excess
Promote Interest, the excess Promote Interest shall be released from the reserve
and distributed pursuant to Section 7.01(a) within two (2) Business Days of such
determination, and (iv) if the calculation at final liquidation under Section
9.13 demonstrates an actual Promote Deficiency, the BRT Member and REIT
Management shall be entitled to receive from the reserve an amount up to such
Promote Deficiency (less any amounts received in respect thereof from the
distribution of funds from Loan Workout Reserve to the BRT Member) and otherwise
any funds in the reserve shall be released from the reserve and distributed
pursuant to Section 7.01(a).  At the request of the TL Member, in lieu of the
aforementioned reserve, the Members and the Managing Member shall enter into an
escrow agreement in form in substance reasonably satisfactory to the Members and
with an escrow agent reasonably satisfactory to them to hold the promote
Deficiency for distribution as provided above.
 
(e)    In the event of disputes with respect to the Liquidation Test performed
under clause (a) above due to amounts owing by the BRT Member and REIT
Management thereunder, the following shall apply:
 
       (i)    In the event the BRT Member disagrees with the Clawback Results
because it is of the view that the amount owing by the BRT Member and REIT
Management is too high, the TL Member shall not replace the BRT Member as
Managing Member under Section 4.01(c)(iv) or commence foreclosure proceedings
under the Security Document so long as within fifteen (15) days after written
notice from the TL Member that amounts are owing under Section 7.06, (i) the BRT
Member deposits into a reserve with the Company (or, if requested by the TL
Member, an escrow with an escrow agent and pursuant to an escrow agreement
reasonably satisfactory to the Members) the difference between the Clawback
Amount and the amount the BRT Member has determined is owing, (ii) pays to the
TL Member as provided in Section 7.06(a) the amount not in dispute and (iii)
commences arbitration proceedings under Article XIII with respect to such
dispute.
 
      (ii)    In the event the TL Member disagrees with the Clawback Results
because it is of the view that the amount owing by the BRT Member and REIT
Management is too low, the TL Member shall not replace the BRT Member as
Managing Member under Section 4.01(c)(iv) or commence foreclosure proceedings,
but the following shall apply: (i) the TL Member shall commence arbitration
proceedings under Article XIII with respect to such dispute within fifteen (15)
days after delivery of written notice that it disagrees with the Clawback
Results and (ii) from and after the commencement of such arbitration
proceedings, the Managing Member shall not make any distributions under Section
7.01(a) without the prior written consent of the TL Member to be granted or
withheld in its sole discretion until a resolution of such dispute in favor of
the BRT Member.
 
 
44

--------------------------------------------------------------------------------

 
 
      (iii)    After the resolution of any dispute brought under clause (i) or
(ii) above in favor of the TL Member pursuant to arbitration in accordance with
Article XIII, in the event the BRT Member fails to pay the applicable amount to
the TL Member within ten (10) days of such resolution, the TL Member shall be
permitted to exercise any and all remedies hereunder and under the Security
Document with respect to such failure to pay, including, without limitation,
replacing the BRT Member as the Managing Member and commencing and consummating
a foreclosing proceeding under the Security Document.
 
SECTION 7.07.    Reinvestment.  Funds distributed to the Members pursuant to
Section 7.01 shall remain subject to call pursuant to Section 5.02 and may be
reinvested as provided thereunder, provided that at no time shall any Member be
required to have contributed to the Company at any time an amount greater than
its applicable Maximum Contribution Amount.
 
SECTION 7.08.    Distributions Held in Trust.  Any Member may elect to have the
Company hold any funds to be distributed to such Member pursuant to Section 7.01
to be held in trust by the Company for such Member’s benefit (the “Trust
Arrangement”).  In the event a Member elects the Trust Arrangement with respect
so some or all of the funds owing to it under Section 7.01, the following shall
apply: (a) such funds shall be the funds of the applicable Member (and in no
event shall be deemed or considered the funds of the Company or any other
Person) and may not be distributed by the Company or the Managing Member on
behalf of the Company at any time without the express written authorization of
the applicable Member, including, without limitation, in connection with
contributions of capital in accordance with Sections 5.01 and 5.02, unless
otherwise required by applicable law or legal proceeding, and (b) the Managing
Member shall promptly release such funds to the applicable Member (or its
designee) upon receipt of written notice from the applicable Member requesting
such release, which notice shall provide the name and bank account details for
where such funds should be sent.
 
SECTION 7.09.    Foreclosed Company Loans.  In the event the Company or its
applicable Subsidiary has, pursuant to or in connection with a foreclosure
action or other proceeding or otherwise in connection with the enforcement of
any Company Loan Investment or the Loan Documentation related thereto, acquired
any real property that secured such Company Loan Investment (whether pursuant to
a deed in lieu of foreclosure, by bidding the outstanding amount the relevant
Company Loan Investment at a foreclosure sale of such real property or
otherwise), then, upon such acquisition, the Company shall be deemed to have
received a recovery on such Company Loan Investment in an amount equal to the
then fair market value of such real property (determined in accordance with GAAP
and otherwise by the Managing Member in good faith in accordance with Customary
Practices, unless any Member requests an appraisal (such appraisal to be at the
Company’s cost), in which case determined in accordance with such appraisal),
net of all related Foreclosure Expenses.  In the event the Company subsequently
sells or otherwise disposes of such real property, any consideration received by
the Company for or with respect to such real property (net of all related
expenses of such sale) shall treated as payments received by the Company with
respect to the payment of such Company Loan Investment, with the amount of such
payments (net of all related expenses of such sale) up to the outstanding
principal amount of such Company Loan Investment determined as of the date of
such acquisition to be treated as a repayment of principal received by the
Company with respect to such Company Loan Investment.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
ADMISSION OF MEMBERS AND RESTRICTIONS ON TRANSFER
 
SECTION 8.01.         No New or Additional Members.  Except as contemplated in
the following provisions of this Article VIII with respect to a permitted
Transfer of an Interest, no Person may be admitted as a Member without the
written consent of all Members.
 
SECTION 8.02.         No Transfer.  Except as expressly permitted under
Section 8.03 and, as applicable, Section 8.05, no Member may Transfer, directly
or indirectly, all or any portion of its Interest without the prior written
consent of the other Members (which may be withheld or granted in the sole
discretion of such other Members).  Any attempt to Transfer any Interest in
violation of this Agreement shall be null and void and of no force or effect.
 
SECTION 8.03.          Permitted Transfers.  Any Member may, upon at least ten
(10) days’ prior written notice to the Company and the other Member(s), transfer
and assign all of its Interests to an Affiliate of such Member, provided that
(a) the transferee of such Interests shall, prior to or simultaneously with such
transfer, execute and deliver to the Company and the other Members a joinder or
other agreement (in form and substance acceptable to the Company and the other
Members) pursuant to which such transferee agrees to be bound by all of the
terms, conditions and provisions this Agreement as a Member in the place and
stead of the transferor Member and (b) the transferor Member shall not be
released or relieved of any of its obligations and liabilities hereunder to the
extent such transferee fails to perform or fulfill such obligations and
liabilities. The provisions of this Section 8.03 will not apply to or be deemed
to authorize or permit any collateral transfer of, or grant of a security
interest in, a Member’s Interest or in any Property.
 
SECTION 8.04.         Limitation on Resignations.  No Member, including the
Managing Member, may, without the prior written consent of the other Member(s),
resign from the Company, except as a result of such Member’s involuntary
dissolution or final adjudication as bankrupt or in connection with a permitted
Transfer.
 
SECTION 8.05.          Conditions on Transfer
 
(a)    Notwithstanding anything to the contrary contained in this Agreement, no
Transfer of all or any part of any Interest shall be made (a) except in
compliance with all applicable securities laws or (b) if such Transfer would
violate any loan commitment or other agreement to which the Company is a party
or by which it is otherwise bound.  As promptly as practicable after the
Transfer of any Interest as permitted hereunder, the books and records of the
Company shall be changed to reflect such Transfer.  All reasonable costs and
expenses incurred by the Company in connection with such Transfer shall be paid
by the transferee.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)    It is expressly understood and agreed that any Transfer otherwise
permitted pursuant to this Article VIII shall in all instances be prohibited
(and, if consummated, shall be void ab initio) if such Transfer does not comply
with all applicable laws, rules and regulations and other requirements of
governmental authorities, including, without limitation, Executive Order 13224
(September 23, 2001), the rules and regulations of the Office of Foreign Assets
Control, Department of Treasury, and any enabling legislation or other Executive
Orders in respect thereof. In addition, each transferee of any Interest shall be
required to make the representations and warranties set forth in Section 10.02
to the other Member(s) and the Company as of the date of the Transfer of such
Interest.  Each Member shall be deemed to make the representations and
warranties set forth in Section 10.02(h) to the other Member(s) and the Company
on behalf of any Person that acquires a beneficial ownership interest in such
Member, with such representations and warranties to be effective as of the date
of such acquisition.
 
SECTION 8.06.    Distributions and Allocations in Respect of Transferred
Interests.  If any Interest is Transferred during any Allocation Year in
compliance with the provisions of this Article VIII, Profits, Losses, each item
thereof, and all other items attributable to the Transferred Interest for such
Allocation Year shall be divided and allocated between the transferor and the
transferee by taking into account their varying Interests during the Fiscal Year
in accordance with Code Section 706(d), using any conventions permitted by law
and agreed to by the transferor and transferee. All distributions on or before
the date of such Transfer shall be made to the transferor, and all distributions
thereafter shall be made to the transferee.  Solely for purposes of making such
allocations and distributions, the Company shall recognize such Transfer not
later than the end of the calendar month during which it is given notice of such
Transfer, provided that, if the Company is given notice of a Transfer at least
ten (10) Business Days prior to the Transfer, the Company shall recognize such
Transfer as of the date of such Transfer, and provided further that, if the
Company does not receive a notice stating the date such Interest was Transferred
and such other information as the Managing Member may reasonably require within
thirty (30) days after the end of the Allocation Year during which the Transfer
occurs, then all such items shall be allocated, and all distributions shall be
made, to the Person who, according to the books and records of the Company, was
the owner of the Interest on the last day of such Allocation Year.
 
SECTION 8.07.    Certain Partial Transfers.  In the event that a Company Loan
Investment becomes a Non-Performing Company Loan or otherwise may be the subject
of a workout or foreclosure, the TL Member may transfer its economic interest in
such Company Loan Investment to a 100% Affiliate and the BRT Member shall
cooperate with the TL Member in effectuating such transfer, provided that the
terms of this Agreement shall not change in a manner which is adverse to the BRT
Member.  All distributions to such 100% Affiliates shall be deemed distributed
to the TL Member for purposes of Articles VII and IX.  The TL Member shall be
responsible for any costs and expenses incurred by the Company and/or the BRT
Member in connection with their cooperation under this Section 8.07.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
DISSOLUTION AND TERMINATION
 
SECTION 9.01.    Dissolution and Liquidation.  The Company shall dissolve and
shall commence winding up and liquidating upon the first to occur of any of the
following events (each a “Liquidating Event”):
 
(a)    After the end of the Investment Period (as the same may be extended
pursuant to Section 2.03(b) or terminated pursuant to Section 2.03(c)), the
satisfaction of all Company Loan Investments in accordance with this Agreement
and the sale, condemnation or other disposition of all other assets of the
Company and the receipt of all consideration therefor;
 
(b)    the determination of all of Members to dissolve the Company;
 
(c)    the resignation, expulsion, bankruptcy or dissolution of any Member or
the occurrence of any other event that terminates the continued membership of
any Member in the Company, unless, within ninety (90) days after such event,
each of the remaining Members elects in writing to continue the business of the
Company; or
 
(d)    the happening of any other event that makes it unlawful, impossible or
impractical to carry on the business of the Company.
 
The Members hereby agree that, notwithstanding any provision of the Delaware
Act, the Company shall not dissolve prior to the occurrence of a Liquidating
Event.
 
SECTION 9.02.    Reconstitution.  If it is determined, by a court of competent
jurisdiction, that the Company has dissolved prior to the occurrence of a
Liquidating Event, then within a period (the “Reconstitution Period”) of an
additional ninety (90) days after such determination, all of the Members may
elect to reconstitute the Company and continue its business on the same terms
and conditions set forth in this Agreement by forming a new limited liability
company on terms identical to those set forth in this Agreement.  Unless such an
election is made within the Reconstitution Period, the Company shall dissolve
and wind up its affairs in accordance with this Article IX.  If such an election
is made within the Reconstitution Period, then:
 
(a)    the reconstituted limited liability company shall continue until the
occurrence of a Liquidating Event as provided in Section 9.01; and
 
(b)    unless otherwise agreed to by all of the Members, the Certificate of
Formation and this Agreement shall, subject to any requirement under the
Delaware Act to file a new certificate of formation, automatically constitute
the certificate of formation and operating agreement of such new company.  All
of the assets and liabilities of the dissolved Company shall be deemed to have
been automatically assigned, assumed, conveyed and transferred to the new
company.  No bond, collateral, assumption or release of any Member’s or the
Company’s liabilities shall be required;
 
provided, however, that the right of the Members to select successor managers
and to reconstitute and continue the business of the Company shall not exist and
may not be exercised unless the Company has received an opinion of counsel that
the exercise of the right would not result in the loss of limited liability of
any Member and neither the Company nor the reconstituted limited liability
company would cease to be treated as a partnership for federal income tax
purposes upon the exercise of such right to continue.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 9.03.    Transfer Not Effecting Termination.  Without limiting, but
subject to, the other provisions hereof, the Transfer of all or any part of a
Member’s Interest permitted hereunder will not result in the dissolution of the
Company.  Except as contemplated by Section 9.01 or otherwise specifically
provided in this Agreement, each Member agrees that, without the consent of the
other Member(s), no Member may withdraw from or cause a voluntary dissolution of
the Company.  In the event any Member withdraws from or causes a voluntary
dissolution of the Company in contravention of this Agreement, such withdrawal
or the causing of a voluntary dissolution shall not affect such Member’s
liability for obligations of the Company.
 
SECTION 9.04.    Winding Up.  Upon the occurrence of (i) a Liquidating Event or
(ii) the determination by a court of competent jurisdiction that the Company has
dissolved prior to the occurrence of a Liquidating Event (unless the Company is
reconstituted pursuant to Section 9.02), the Company shall continue solely for
the purposes of winding up its affairs in an orderly manner, liquidating its
assets and satisfying the claims of its creditors and the Members, and no Member
shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Company’s business and affairs, provided
that, to the extent not inconsistent with the foregoing, all covenants contained
in this Agreement and obligations provided for in this Agreement shall continue
to be fully binding upon the Members until such time as the assets of the
Company have been distributed pursuant to this Section 9.04 or to a trust as
contemplated by Section 9.05 and the Certificate of Formation has been canceled
pursuant to the Delaware Act. The Liquidating Member shall be responsible for,
as promptly as possible, but in an orderly and businesslike and commercially
reasonable manner, overseeing the winding up and dissolution of the Company,
which winding up and dissolution shall be completed within ninety (90) days (or
such longer period as may be agreed to in writing by all Members) of the
occurrence of the Liquidating Event and within ninety (90) days (or such longer
period as may be agreed to in writing by all Members) after the last day on
which the Company may be reconstituted pursuant to Section 9.02. The Liquidating
Member shall take full account of the Company’s liabilities and assets and shall
cause the Company’s assets or the proceeds from the sale thereof, to the extent
sufficient therefor, to be applied and distributed, to the maximum extent
permitted by law, in the following order:
 
(a)    first, to creditors in satisfaction of all of the Company’s Debts and
other Liabilities (whether by payment or the making of reasonable provision for
payment thereof to the extent required by Section 18-804 of the Act), other than
liabilities for distribution to Members under Section 18-601 or Section 18-604
of the Act;
 
(b)    second, to Members and former Members of the Company in satisfaction of
liabilities for distribution under Section 18-601 or Section 18-604 of the Act;
and
 
(c)    the balance, if any, to the Members in accordance with the provisions of
Section 7.01(a) (other than the requirement to fund the Loan Workout Reserve).
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 9.05.    Deficit Capital Accounts.  If any Member has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions
and allocations for all Allocation Years, including the Allocation Year during
which such liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.  In the discretion of the Liquidating Member,
a pro rata portion of the distributions that would otherwise be made to the
Members pursuant to this Article IX may be:
 
(a)    distributed to a trust established for the benefit of the Members for the
purposes of liquidating the Company’s assets, collecting amounts owed to the
Company and paying any contingent or unforeseen liabilities or obligations of
the Company.  The assets of any such trust shall be distributed to the Members
from time to time, in the reasonable discretion of the Liquidating Member, in
the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to Section 9.04;
or
 
(b)    withheld to provide a reasonable reserve for the Company’s liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.
 
SECTION 9.06.    [Intentionally Omitted].
 
SECTION 9.07.    Distributions in Kind.  For the purposes of making
distributions required by Section 9.04, the Liquidating Member may determine
whether to distribute all or any portion of the Company’s assets in-kind or to
sell all or any portion of the Company’s assets and distribute the proceeds
therefrom, provided that the Liquidating Member shall not distribute any of the
Company’s assets, other than cash, to any Member without its prior written
consent.
 
SECTION 9.08.    Rights of Members.  Except as otherwise provided in this
Agreement, each Member shall look solely to the assets of the Company for the
return of its Capital Contributions and shall have no right or power to demand
or receive assets other than cash from the Company.  If the assets of the
Company remaining after payment or discharge of the debts or liabilities of the
Company are insufficient to return such Capital Contributions, the Members shall
have no recourse against the Company, the Managing Member or any other Member.
 
SECTION 9.09.    Allocations and Distributions during Period of
Liquidation.  During the period commencing on the first day of the Fiscal Year
during which a Liquidating Event occurs and ending on the date on which all of
the assets of the Company have been distributed pursuant to Section 9.02 or to a
trust as contemplated by Section 9.05, the Members shall continue to share
Profits, Losses, gain, loss and other items of Company income, gain, loss or
deduction in the manner provided in Article VI but no distributions shall be
made pursuant to Article VII.
 
SECTION 9.10.    Character of Liquidating Distributions.  All payments made in
liquidation of the Interest of a Member shall be made in exchange for the
Interest of such Member in the Company’s assets pursuant to Code
Section 736(b)(1), including the interest of such Member in Company goodwill.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 9.11.    Effect of Wind-Up Notice.  Notwithstanding anything contained
herein to the contrary, from and after the date the Managing Member receives a
Wind-up Notice, the Managing Member shall not (pursuant to Section 5.02 or
otherwise) make a capital call or other request or demand on any Member to make
any additional capital contribution to the Company, and no Member shall be
obligated to make any additional capital contribution to the Company, except (a)
with respect to any Loan Commitment that the Company has theretofore entered
into or that the Company enters into within sixty (60) days following the date
the Managing Member receives a Wind-up Notice, and (b) for additional capital
contributions under Section 5.02(b).
 
SECTION 9.12.    Compensation.  Neither the Liquidating Member, the Managing
Member nor any other Member shall receive, or be entitled to receive, any
additional compensation for any services performed pursuant to or in connection
with this Article IX.
 
SECTION 9.13.    Clawback.
 
(a)    If, upon liquidation of the Company and the corresponding distribution of
the Company’s assets (the date of such event being the “Liquidation Clawback
Determination Date”), the BRT Member and REIT Management have received in
respect of the Promote Interest (but excluding any amounts deposited into the
Loan Workout Reserve which were not distributed to the BRT Member or REIT
Management), an amount which exceeds the amount to which they are entitled as
its Promote Interest thereunder when calculated on a cumulative basis and taking
into account any amounts previously contributed by or on behalf the BRT Member
or REIT Management pursuant to Section 7.06, the BRT Member will be required on
behalf of itself and REIT Management to pay the Net Clawback Amount to the TL
Member or, in the TL Member’s discretion, to the Company for distribution to the
TL Member as of the Liquidation Clawback Determination Date.
 
(b)    The amounts to be repaid or recontributed by the BRT Member pursuant to
this Section 9.13 are hereby guaranteed by BRT (as primary obligor and not
merely as surety), which guarantee shall be full and unconditional.  BRT waives
presentment to, demand of payment from and protest to the BRT Member.
 
ARTICLE X.
REPRESENTATIONS AND WARRANTIES
 
SECTION 10.01.            In General.  As of the Effective Date, each Member
makes each of the representations and warranties applicable to such Member as
set forth in Section 10.02, and such warranties and representations shall
survive the execution of this Agreement.
 
SECTION 10.02.            Representations and Warranties.  Each Member hereby
represents and warrants to the other Members that:
 
 
51

--------------------------------------------------------------------------------

 
 
(a)    Due Incorporation or Formation; Authorization of Agreement.  Such Member
is a corporation duly organized or a partnership or limited liability company
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated
hereby.  Such Member is duly licensed or qualified to do business and in good
standing in each of the jurisdictions in which the failure to be so licensed or
qualified would have a materially adverse effect on its financial condition or
its ability to perform its obligations hereunder.  Such Member has the
corporate, partnership or company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution,
delivery and performance of this Agreement by such Member has been duly
authorized by all necessary corporate, partnership or company action on the part
of such Member.  This Agreement constitutes the legal, valid, binding and
enforceable obligation of such Member, enforceable against such Member in
accordance with the terms hereof, subject to the application of principles of
equity and laws governing insolvency and creditors’ rights generally.
 
(b)    No Conflict with Restrictions; No Default.  Neither the execution,
delivery and performance of this Agreement by such Member nor the consummation
by such Member of the transactions contemplated hereby to be consummated by such
Member (i) will conflict with, violate or result in a breach of any of the
terms, conditions or provisions of any law, regulation, order, writ, injunction,
decree, determination or award of any court, any governmental department, board,
agency or instrumentality, domestic or foreign, or any arbitrator applicable to
such Member, (ii) will conflict with, violate, result in a breach of or
constitute a default under any of the terms, conditions or provisions of the
articles of incorporation, bylaws, partnership agreement or operating agreement
(or any other governing instrument) of such Member or of any material agreement
or instrument to which such Member is a party or by which such Member is or may
be otherwise bound or to which any of its material properties or assets is
subject, (iii) will conflict with, violate, result in a breach of, constitute a
default under (whether with notice or lapse of time or both), accelerate or
permit the acceleration of the performance required by, give to others any
material interests or rights, or require any consent, authorization or approval
under, any indenture, mortgage, lease agreement or instrument to which such
Member is a party or by which such Member is or may be otherwise bound, or
(iv) will result in the creation or imposition of any lien, claim or encumbrance
upon any of the material properties or assets of such Member.
 
(c)    Governmental Authorizations.  Any registration, declaration or filing
with, or consent, approval, license, permit or other authorization or order by,
any governmental or regulatory authority, domestic or foreign, that is required
in connection with the valid execution, delivery, acceptance and performance by
such Member of this Agreement or the consummation by such Member of any
transaction contemplated hereby to be consummated by such Member has been
completed, made or obtained on or before the Effective Date.
 
(d)    Litigation.  There are no actions, suits, proceedings or investigations
pending or, to the knowledge of such Member, threatened against or affecting
such Member or any of its properties, assets or businesses in any court or
before or by any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator that, based on the good faith evaluation
of management of such Member, are deemed to have merit and could, if adversely
determined (or, in the case of an investigation could lead to any action, suit
or proceeding, that, based on the good faith evaluation of management of such
Member, would have merit and if adversely determined could) reasonably be
expected to materially impair such Member’s ability to perform its obligations
under this Agreement; and such Member has not received any currently effective
notice of any default, and such Member is not in default, under any applicable
order, writ, injunction, decree, permit, determination or award of any court,
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator that could reasonably be expected to materially
impair such Member’s ability to perform its obligations under this Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
(e)    Investment Intent and Restricted Securities.  Such Member is acquiring
its Interest for investment, solely for its own account, with the intention of
holding such Interest for investment and not with a view to, or for resale in
connection with, any distribution or public offering or resale of any portion of
such Interest within the meaning of the Securities Act or any other applicable
federal or state security law, rule or regulation (all of the foregoing,
collectively, “Securities Laws”).  Such Member acknowledges that it is aware
that its Interest has not been, and will not be, registered under the Securities
Act or under any other Security Laws in reliance upon exemptions contained
therein.  Such Member understands and acknowledges that its representations and
warranties contained herein are being relied upon by the Company, the other
Member(s) and the constituent owners of such other Member(s) as the basis for
exemption of the issuance of an Interest from registration requirements of the
Securities Act and other Securities Laws.  Such Member acknowledges that the
Company will not and has no obligation to register any Interest in the Company
under the Securities Act or other Securities Laws.  No advertisement or other
general solicitation was made to such Member with respect to any offer to sell,
or a solicitation of an offer to buy, any Interest.
 
(f)    Investment Company Act.  Neither such Member nor will the Company as a
result of such Member holding an interest in the Company be required to register
under the Investment Company Act of 1940, as amended.
 
(g)    Investigation.  Such Member is acquiring its Interest based upon its own
investigation, and the exercise by such Member of its rights and the performance
of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise.  Such Member’s acquisition of its
Interest is being made for its own account for investment, and not with a view
to the sale or distribution thereof.  Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.  Such
Member acknowledges that prior to its execution of this Agreement, it received a
copy of this Agreement and that it examined this document or caused this
document to be examined by its representative or attorney.  Such Member does
hereby further acknowledge that it or its representative or attorney is familiar
with this Agreement and with the business and affairs of the Company and that,
except as otherwise specifically provided in this Agreement, it does not desire
any further information or data relating to the Company, or the other
Member(s).  Such Member does hereby acknowledge that it understands that the
acquisition of its Interest is a speculative investment involving a high degree
of risks and does hereby represent that it has a net worth sufficient to bear
the economic risk of its investment in the Company and to justify its investing
in a highly speculative venture of this type.
 
 
53

--------------------------------------------------------------------------------

 
 
(h)    ERISA.  Such Member is not (A) an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is subject to Title I of ERISA, (B) a “plan” within
the meaning of Section 4975(e)(1) of the Code, that is subject to Section 4975
of the Code or (C) an entity whose underlying assets include “plan assets”
subject to Title I of ERISA or Section 4975 of the Code by reason of Section
3(42) of ERISA or Department of Labor Regulation 29 CFR Section 2510.3-101.
 
(i)    Compliance with Regulatory Requirements.  Such Member is in compliance
with Executive Order 13224 (September 23, 2001), the rules and regulations of
the Office of Foreign Assets Control, Department of Treasury, and any enabling
legislation or other Executive Orders in respect thereof.  At all times,
including after giving effect to any Transfers permitted pursuant to this
Agreement, (a) none of the funds or other assets of such Member constitutes
property of, or are beneficially owned, directly or indirectly, by any Person
subject to trade restrictions under U.S. law (including the International
Emergency Economic Powers Act, 50 U.S.C. ss.ss. 1701 et seq., The Trading with
the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder) (any such person, entity or government, an “Embargoed
Person”) with the result that the investment in such Member (whether directly or
indirectly) is prohibited by any applicable law, rule, regulation, order or
decree; (b) no Embargoed Person has any interest of any nature whatsoever in
such Member with the result that the investment in such Member (whether directly
or indirectly) is prohibited by any applicable law, rule, regulation, order or
decree; and (c) none of the funds of such Member have been derived from any
unlawful activity with the result that the investment in such Member (whether
directly or indirectly) is prohibited by any applicable law, rule, regulation,
order or decree. If applicable to such Member, such Member has implemented a
corporate anti-money laundering plan that is reasonably designed to ensure
compliance with applicable foreign and U.S. anti-money laundering laws.  Such
Member is familiar with the U.S. Government Blacklists maintained by applicable
U.S. Federal agencies, and none of its investors, officers or directors is on
the U.S. Government Blacklists.
 
ARTICLE XI.
MEMBERSHIP INTEREST CERTIFICATES
 
SECTION 11.01.            Interests.  A Member’s Interest in the Company shall
be represented by the Certificate(s) issued to such Member by the Company.  All
of a Member’s Certificate(s), in the aggregate, represent such Member’s entire
limited liability company interest in the Company.  “Certificate” means a
certificated limited liability company interest in the Company held by a Member.
 
SECTION 11.02.            Membership Interest Certificates.  Upon the issuance
of Certificates to any Member in accordance with the provisions of this
Agreement, the Company shall issue one or more Certificates in the name of such
Member.  Each such Certificate shall be denominated in terms of the percentage
of Interests evidenced by such Certificate and shall be executed on behalf of
the Company.  “Certificate” means a non-negotiable certificate issued by the
Company substantially in the form of Exhibit E hereto, which evidences the
ownership of Interests.  Each Certificate shall bear the following
legend:  “Each limited liability company interest in the Company shall
constitute a “security” within the meaning of (i) Section 8-102(a)(15) of the
Uniform Commercial Code as in effect from time to time in the States of Delaware
and New York and (ii) the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995 (and each limited liability company
interest in the Company shall be treated as such a “security” for all purposes,
including, without limitation, perfection of the security interest therein under
Article 8 of each applicable Uniform Commercial Code).”
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 11.03.            Reissuance of Certificates.  The Company shall issue a
new  Certificate in place of any Certificate previously issued if the holder of
the Interests represented by such Certificate, as reflected on the books and
records of the Company: (i) makes proof by affidavit, in form and substance
satisfactory to the Company, that such previously issued  Certificate has been
lost, stolen or destroyed; (ii) requests the issuance of a new Certificate
before the Company has notice that such previously issued Certificate has been
acquired by a purchaser for value in good faith and without notice of an adverse
claim; (iii) if requested by Company, delivers to the Company a bond, in form
and substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that maybe made
on account of the alleged loss, destruction or theft of the previously issued
Certificate; and (iv) satisfies any other reasonable requirements imposed by the
Company.
 
SECTION 11.04.            Transfer of Certificates.  Subject to the restrictions
set forth in this Agreement, upon a Member’s transfer in accordance with the
provisions of this Agreement of any or all Interests represented by a
Certificate, the transferee of such Interests shall deliver such Certificate to
the Company for cancellation, and the Company shall thereupon issue a
new  Certificate to such transferee of the percentage of Interests being
transferred and, if applicable, cause to be issued to such Member a new
Certificate for that percentage of Interests that were represented by the
canceled Certificate and that are not being transferred.  Subject to the
restrictions set forth in this Agreement, the transferee of any Interests shall
be admitted to the Company as a substitute member of the Company on the
effective date of such transfer upon (i) such transferee’s written acceptance of
the terms and provisions of this Agreement and its written assumption of the
obligations hereunder of the transferor of such Interests, which shall be
evidenced by such transferee’s execution and delivery to the Company of an
Application for Transfer of Interests on the reverse side of the Certificate
representing the Interests being transferred, and (ii) the recording of such
transferee’s name as a substitute Member on the books and records of the
Company.
 
ARTICLE XII.
MISCELLANEOUS
 
SECTION 12.01.       Further Assurances.  Each Party, upon the reasonable
request of any other Party, shall do and perform all such further acts and
execute, acknowledge and deliver all such further instruments and documents as
may be reasonably necessary or desirable to carry out, evidence and reflect the
transactions contemplated hereby or otherwise carry out and perform the
provisions of this Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 12.02.        Expenses.  Each Member will bear all of its own expenses
in connection with the preparation and negotiation of this Agreement, the Loan
Documents, the Assignment Documents, the Asset Management Agreement, the Warrant
and the Security Document, and the consummation and performance of its
obligations hereunder and thereunder.
 
SECTION 12.03.        Indemnification
 
(a)    Each of the Parties (an “Indemnifying Party”) shall indemnify and hold
harmless each other Party and its respective directors, officers, employees,
agents and affiliates (each of the foregoing, an “Indemnified Party”) from and
against, and shall reimburse each Indemnified Party for, any and all
liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees and other legal costs, including those related to any appeal,
and costs of any investigation) that have been suffered or incurred by such
Indemnified Party and that have resulted from, or been occasioned by, (a) any
breach or violation by the Indemnifying Party of any of its representations,
warranties, covenants and other agreements set forth herein or (b) any claim
asserted by any third party that, if true, would constitute a breach or
violation by the Indemnifying Party of any of its representations, warranties,
covenants and other agreements set forth herein (any such claim, a “Third-Party
Claim”); provided that no Indemnifying Party shall be responsible for
indemnifying any Indemnified Party with respect to such Indemnified Party’s
gross negligence, fraud or willful misconduct.
 
(b)    If any Indemnified Party shall receive notice of, or otherwise become
aware of the assertion of, a Third-Party Claim with respect to which such
Indemnified Party intends to seek indemnification under this Section 12.03, then
such Indemnified Party shall give prompt written notice thereof to the
Indemnifying Party, which notice shall include or be accompanied with a copy of
any summons, complaint or other written evidence of such Third-Party Claim to
the extent that such summons, complaint or other written evidence has been
received by such Indemnified Party or by any attorney or other agent
thereof.  The failure of an Indemnified Party to give such notice or to give
such notice promptly shall not relieve the Indemnifying Party of its obligation
to indemnify such (or any other) Indemnified Party under this Section 12.03
except to the extent that the failure to give such notice or the delay in giving
such notice has materially prejudiced the Indemnifying Party in its ability to
defend against such Third-Party Claim.  The Indemnifying Party shall, with
counsel selected by it (which selection shall be subject to the approval of the
Indemnified Parties, such approval not to be unreasonably withheld or delayed),
be entitled to defend against and settle any Third-Party Claim; provided,
however, that its right to do so shall be conditioned upon its having confirmed
in writing to the Indemnified Parties its obligation to indemnify them with
respect to such Third-Party Claim (any such confirmation, a “Notice to
Indemnify”) and, provided, further, however, that the Indemnifying Party shall
not be entitled to enter into any settlement of any such Third-Party Claim
without the prior written consent of the Indemnified Parties, which consent
shall not be unreasonably withheld or delayed. Notwithstanding anything
contained herein to the contrary, the Indemnifying Party’s obligation to
indemnify the Indemnified Parties against any Third-Party Claim shall be
conditioned upon the Indemnified Parties providing full and timely cooperation
in the defense of such Third-Party Claim.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)    Notwithstanding anything contained herein to the contrary, except as
provided in the next following sentence, the Indemnifying Party shall not be
obligated to indemnify any Indemnified Party for, or otherwise pay, any
attorneys’ fees or other legal or related costs (or any costs of any
investigation) suffered or incurred by any Indemnified Party in connection with
any Third-Party Claim after such Indemnified Party has received any Notice to
Indemnify with respect to such Third-Party Claim; provided, however, that, if,
after giving any Notice to Indemnify, the Indemnifying Party reverses its
position and claims that it is not required to indemnify any Indemnified Party
against the Third-Party Claim, then, in the event the Indemnifying Party is
obligated hereunder to indemnify such Indemnified Party with respect to such
Third-Party Claim, the Indemnifying Party shall bear and pay the reasonable
attorneys’ fees and other legal costs, including those related to any appeal,
and costs of any investigation, incurred by such Indemnified Party after the
Indemnifying Party has reversed its position and claimed that it is not required
to indemnify such Indemnified Party against such Third-Party Claim.
 
(d)    Notwithstanding the foregoing, if there is a legitimate and good faith
conflict of interest between the Indemnifying Party and one or more of the
Indemnified Parties in connection with the defense of any Third-Party Claim so
that one counsel or law firm could not properly represent both the Indemnifying
Party and such Indemnified Parties in connection with such defense, the
Indemnifying Party, in the event it is obligated hereunder to indemnify such
Indemnified Parties with respect to such Third-Party Claim, shall bear and pay
the reasonable attorneys’ fees and other legal costs, including those related to
any appeal, and costs of any investigation, incurred by such Indemnified Parties
in connection with such defense, regardless of whether the Indemnifying Party
has given a Notice to Indemnify. However, under no circumstances shall the
Indemnifying Party be obligated to pay for the attorneys’ fees or related legal
fees of more than one attorney or law firm for or on behalf of one or more of
the Indemnified Parties.
 
SECTION 12.04.        Notices.  All notices, demands, requests, consents,
approvals or other communications (each of the foregoing, a “Notice”) required
or permitted to be given hereunder or pursuant hereto or that are given with
respect to this Agreement to any Party shall be in writing and shall be
(a) personally delivered, (b) sent by both registered or certified mail, postage
prepaid and return receipt requested, and regular first class mail, (c) sent
both by facsimile transmission with receipt of transmission confirmed
electronically or by telephone and by regular first class mail, or (d) sent by
reputable overnight courier service with charges prepaid and delivery confirmed,
to the intended recipient at its respective address as set forth below;
provided, however, that, if a Party sending any Notice has received written
notice in accordance with this Section 12.04 of a more recent address for any
intended recipient referred to below, any Notice to such intended recipient
shall be delivered or sent to it at the most recent address of which such Party
has received such a notice:
 
if to the Company:
 
BRT Funding LLC
c/o BRT Realty Trust
60 Cutter Mill Road, Suite 303
Great Neck, New York 11021
Attn:  Jeffrey A. Gould, President
Facsimile number:  (516) 773-2770
 
 
 
57

--------------------------------------------------------------------------------

 
 
and
 
Torchlight Debt Opportunity Fund III LLC
c/o Torchlight Investors
230 Park Avenue, 12th Floor
New York, NY 10169
Attn:  Timothy M. Zietara, Senior Vice President, and Abbey Kosakowski, Senior
Vice President
Facsimile number:  Fax: 212 883 2825 and 212.883.2888


 
if to the TL Member:


Debt Opportunity Fund III, LLC
c/o Torchlight Investors
230 Park Avenue, 12th Floor
New York, NY 10169
Attn:  Timothy M. Zietara, Senior Vice President
 
Facsimile number:  Fax: 212 883 2825
 
 
with a copy (which shall not constitute notice) to be simultaneously and sent by
the same means to its counsel as follows:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attn: Lisa M. Brill, Esq.
Facsimile number:  (646) 848 4571
 
if to the BRT Member:
 
 
BRT Torch Member LLC
 
c/o BRT Realty Trust
60 Cutter Mill Road, Suite 303
Great Neck, New York 11021
Attn:  Jeffrey A. Gould, President
Facsimile number:  (516) 773-2770
 
 
58

--------------------------------------------------------------------------------

 
 
 
with copies (which shall not constitute notice) to be simultaneously and sent by
the same means to its counsel as follows:
 
BRT Realty Trust
60 Cutter Mill Road, Suite 303
Great Neck, New York 11021
Attention: Mark Lundy, Senior Vice President
Facsimile number:  (516) 684-4903


and
 
Westerman Ball Ederer Miller & Sharfstein, LLP
1201 RXR Plaza
Uniondale, New York 11556
Attention: Philip L. Sharfstein, Esq.
Facsimile: (516) 622-9212


Any Notice delivered or sent as provided above shall be deemed given when so
delivered or sent and shall be deemed received (a) when personally delivered,
(b) three (3) Business Days after being mailed as above provided, (c) when sent
by facsimile transmission as above provided, or (d) one (1) Business Day after
being sent by courier as above provided; provided, however, that any Notice
specifying a new address to which any Notice shall be sent shall be deemed
received only when actually received; and provided further that any Notice that
is personally delivered after 4 PM or is sent by facsimile after 4 PM shall be
deemed to have been delivered on the next Business Day.
 
SECTION 12.05.        Entire Agreement.  This Agreement is intended by the
Parties as a final expression of their agreement and is intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties in respect of the subject matter contained herein, constitutes the
entire agreement of the Parties with respect to the subject matter hereof and
supersedes, and merges herein, all prior and contemporaneous negotiations,
discussions, representations, understandings and agreements among the Parties,
whether oral or written, with respect such subject matter. No representation,
warranty, restriction, promise, undertaking or other agreement with respect to
such subject matter has been made or given by any Party other than those set
forth in this Agreement.
 
SECTION 12.06.        Amendment and Waiver.  This Agreement may not be amended,
modified or supplemented other than in writing that is signed by each of the
Parties hereto that sets forth therein that its purpose is to amend, modify or
supplement this Agreement or some term, condition or provision hereof.  No
waiver of any term, condition or provision of this Agreement or any breach or
violation of this Agreement or any provision hereof shall be effective except to
the extent expressly set forth in writing that is signed by the Party to be
charged therewith.  Without limiting the generality of the foregoing, no failure
to object or otherwise act, and no conduct (including, without limitation, any
failure or delay in enforcing this Agreement or any provision hereof or any
acceptance or retention of payment) or course of conduct or dealing, by any
Party shall be deemed (a) to constitute a waiver by such Party of the breach or
violation of this Agreement or of any provision hereof by any other Party or
(b) to have caused or reflected any amendment or other modification of this
Agreement or of any term or provision hereof.  Any waiver may be made in advance
or after the right waived has arisen or the breach or default waived has
occurred, and any waiver may be conditional.  No waiver of any breach or
violation of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach or violation thereof nor of any
other agreement or provision herein contained.  No waiver or extension of time
for performance of any obligation or act shall be deemed a waiver or extension
of the time for performance of any other obligation or act.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 12.07.        Assignment; No Third Party Beneficiaries.  This Agreement
and the rights, duties and obligations hereunder may not be assigned or
delegated by any Party hereto without the prior written consent of each of the
other Parties; provided that any Member may, as expressly provided herein,
assign its Interest.  Except as provided in the immediately preceding sentence,
any purported assignment or delegation of rights, duties or obligations
hereunder made without the prior written consent of each of the other Parties
shall be null and void and of no effect.  This Agreement and the provisions
hereof shall be binding upon and enforceable against each of the Parties and its
successors and assigns and shall inure to the benefit of and be enforceable by
each of the Parties and its successors and permitted assigns.  Except as
expressly provided for in this Agreement, this Agreement is not intended to
confer any rights or benefits on any Persons other than the Parties and their
successors and permitted assigns.  Without limiting the scope or generality of
the foregoing, nothing contained in this Agreement is intended or shall be
deemed to benefit any creditor of the Company or any Member, and no creditor of
the Company or any Member shall be entitled to require the Company to solicit,
or the Members to make, any Capital Contribution to the Company or to enforce
any right that the Company or any Member may have against any Member under this
Agreement or otherwise.
 
SECTION 12.08.       Severability.  This Agreement and the terms and provisions
hereof shall be deemed severable, and the invalidity or unenforceability of any
term or provision hereof shall not affect the validity or enforceability of this
Agreement or of any other term or provision hereof.  In the event any term or
provision hereof shall be determined to be invalid or unenforceable as applied
to any situation or circumstance or in any jurisdiction, such invalidity or
unenforceability shall not apply or extend to any other situation or
circumstance or in any other jurisdiction or affect the validity or
enforceability of any other term or provision.  It is the Parties’ intent that
this Agreement and each term and provision hereof be enforceable in accordance
with its terms and to the fullest extent permitted by law.  Accordingly, to the
extent any term or provision of this Agreement shall be determined or deemed to
be invalid or unenforceable, such provision shall be deemed amended or modified
to the minimum extent necessary to make such provision, as so amended or
modified, valid and enforceable.
 
SECTION 12.09.        Waiver of Jury Trial; Consent to Jurisdiction.  EACH OF
THE PARTIES EXPRESSLY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY SUIT,
LITIGATION OR OTHER JUDICIAL PROCEEDING REGARDING THIS AGREEMENT OR ANY DISPUTE
HEREUNDER OR RELATING HERETO.  Each of the Parties agrees that any dispute under
or with respect to this Agreement or otherwise arising between them shall be
determined before the state or federal courts situated in the city, County and
State of New York, which courts shall have exclusive jurisdiction and venue over
and with respect to any such dispute, and each of the Parties hereby irrevocably
submits to the exclusive jurisdiction and venue of such courts.  Each Party
agrees not to raise any defense or objection, under the theory of forum non
conveniens or otherwise, with respect to the jurisdiction of any such court.  In
addition to such other method as may available under applicable law, each Party
agrees that any summons, complaint or other papers or process in connection with
any such dispute may be served on it in the same manner in which a Notice may be
given to it pursuant to Section 12.04.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 12.10.       Counterparts.  A Party may deliver executed signature pages
to this Agreement by facsimile transmission or electronic mail attachment to any
other Parties, which facsimile copy or electronic mail attachment shall be
deemed to be an original executed signature page; provided, however, that such
Party shall deliver an original signature page to the other Parties promptly
thereafter.  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which counterparts together
shall constitute one agreement with the same effect as if the Parties had signed
the same signature page.
 
SECTION 12.11.       Conditions Precedent.  The effectiveness of this Agreement
is conditioned upon the execution and delivery by the relevant parties of (a)
the Security Document, (b) the Warrant and (c) the Asset Management
Agreement.  By execution and delivery of this Agreement, the Members agree that
such conditions precedent have been satisfied and that this Agreement is
effective.
 
SECTION 12.12.       BRT REIT Status.  The TL Member acknowledges that the BRT
Member is a qualified REIT subsidiary and that BRT is a REIT and that as such
the Company may not be able to engage in certain activities prohibited by the
applicable provisions of the Code (a “Prohibited Action”).  The BRT Member
agrees that it shall be responsible for any costs and expenses incurred by the
Company or the TL Member due to the Company seeking alternative arrangements to
avoid a Prohibited Action.  In addition, the BRT Member shall advise the TL
Member in advance prior to the Company proceeding with any alternative
arrangement to avoid a Prohibited Action.
 
SECTION 12.13.       Confidentiality.
 
(a)    The TL Member agrees that it shall not (i)(A) disclose any material
non-public information with respect to the Company, the Managing Member, their
respective assets and operations or any one or more of the foregoing to any
Person (other than those employees or advisors of the TL Member who are required
to know such information in the ordinary course of the TL Member’s business and
who are obligated by law or contract to maintain the confidentiality of such
information (the “TL Member’s Representatives”) nor (B) use or permit the use of
such information other than in furtherance of the transactions contemplated by
the Agreement nor (ii) issue any press releases or other publicity regarding the
transactions contemplated by the Agreement without the prior express written
consent of the BRT Member, which shall not be unreasonably withheld, delayed, or
conditioned.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)    Except as otherwise prohibited by law, the TL Member shall be permitted,
notwithstanding Section 12.13(a) hereof, to  disclose to its clients or
prospective clients and their agents and affiliates information on individual
assets of the Company (i) provided that (A) the principal amount of such loan
does not exceed $7.5 million and (B) such disclosure excludes information with
respect to the address or specific location of the asset, the identity of the
owner, borrower, tenant or subtenant, the exact interest rate (but may provide a
range of interest rates, such range to be not less than 200 basis points nor
more than 500 basis points above and below the actual interest rate)and exact
origination fees (but may provide a range of origination fees, which range shall
be not less than 15% nor more than 25% above or below the exact origination
fees) paid or payable with respect to the related loan, (ii) to the extent that
BRT Realty Trust has disclosed such loan in its most recent periodic report
filed with the Securities and Exchange Commission(but excluding the information
described in Section 12.13 (b)(i)(B), or (iii) if such Person has executed a
confidentiality agreement prohibiting the disclosure of such information, such
agreement to impose confidentiality obligations  similar to the provisions of
Section 12.13, other than subsection (b) hereof. The TL Member shall,
simultaneously (time being of the essence) with making any disclosure, provide
true, complete and correct copies of such disclosure to the BRT Member. Pursuant
to this Section 12.13(b), the TL Member is not required to provide copies of a
disclosure to the BRT Member if it is substantially identical to disclosure
provided to the BRT Member.Notwithstanding anything to the contrary herein, the
TL Member shall not, except as otherwise required by law, disclose any
information with respect to the Company for a ten day period following a written
request given by the BRT Member to the TL Member, such notice not to be given
more than once in any Fiscal Quarter.
 
(c)    The TL Member acknowledges and agrees that the breach or threatened
breach of Section 12.13 of the Agreement could irreparably damage the BRT Member
or its Affiliates and/or the Company and accordingly, notwithstanding anything
in Article XIII to the contrary herein, the BRT Member, its Affiliates, the
Company or any one or more of the foregoing, shall be, in addition to any other
remedy to which it may be entitled in law or in equity, entitled to seek an
injunction to prevent the breach of this Section 12.13, without the need for
posting a bond or other security.
 
(d)    The TL Member shall have no obligation hereunder with respect to any
material non public information to the extent that such information (i) is or
becomes publicly available other than as a result of a disclosure by the TL
Member in violation of this agreement, or (ii) was within the TL Member’s
possession or was available to the TL Member prior to its being furnished
pursuant hereto or becomes available to the TL Member on a non-confidential
basis from a source other than the TL Member or its agents, provided that the
source of such information was not known by the TL Member to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the TL Member or any other party with respect
to such information, or (iii) was or is independently developed by the TL Member
or any employees or advisers without use of, or reliance on, any of the material
non public information.
 
(e)    In the event that the TL Member or the TL Member’s Representatives are
requested pursuant to, or required by any applicable law or regulation to
disclose any material non public information, the TL Member agrees that it will
provide the Managing Member with prompt written notice of such request or
requirement (unless prohibited by law from doing so) in order to enable the TL
Member to seek an appropriate protective order or other remedy (and if the TL
Member seeks such an order, the Managing Member will provide such cooperation,
at reasonable expense to the TL Member, as the Managing Member shall reasonably
request), to consult with the Managing Member with respect to the TL Member
taking steps to resist or narrow the scope of such request or legal process, or
to waive compliance, in whole or in part, with the terms of this Section 12.13.
In the event that such protective order or other remedy is not obtained, or the
Managing Member waives compliance, in whole or in part, with the terms of this
Agreement, the TL Member will disclose only that portion of the material non
public information that it is advised by the TL Member’s counsel it is legally
required to be disclosed and will use best efforts to ensure that all material
non public information so disclosed will be accorded confidential treatment to
the fullest extent possible.
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE XIII.
DISPUTE RESOLUTION
 
SECTION 13.01.       Dispute Resolution.  In the event of any claim, dispute or
controversy between the Members (including, with respect to the BRT Member in
its capacity as Managing Member, Tax Matters Member or Liquidating Member)
arising out of, in connection with or relating to this Agreement (other than
disputes with respect to Major Decisions which are addressed in Section 4.02),
the Members shall first use good faith efforts to mutually resolve such claim,
dispute or controversy for a period of thirty (30) days (or shorter period if
any Member reasonably believes that a shorter resolution period is required in
order to avoid a default or liability by the Company or any of its Subsidiaries)
following written request for resolution by either Member.  In the event the
Members fail to resolve such claim, dispute or controversy within such thirty
(30) day (or shorter) period, either Member may request that the dispute be
submitted to arbitration as provided below.  The provisions of this Article XIII
shall apply with respect to BRT as well.
 
SECTION 13.02.       Arbitration Process.  Any claim, dispute or controversy not
resolved under Section 13.01 (other than with respect to Major Decisions) shall
be resolved by binding arbitration conducted in the State of New York in
accordance with all applicable statutory and decisional law of such state and,
to the extent not inconsistent with the provisions of this Article XIII, the
Arbitration Rules for the Real Estate Industry of the American Arbitration
Association or its successor (the “Arbitration Rules”).  Except as otherwise
required by applicable law, any arbitration called for by this Article XIII
shall be conducted in accordance with the following procedures:
 
(a)    A Member (which may be the BRT Member in its capacity as Managing Member)
(the “Requesting Party”) shall demand arbitration pursuant to this Article XIII
by giving written notice of such demand (the “Demand Notice”) to the other
Member, which Demand Notice shall describe in reasonable detail the nature of
the claim, dispute, or controversy.
 
(b)    Within five (5) Business Days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and other Member (which may be the BRT Member
in its capacity as Managing Member) against whom the claim has been made or with
respect to which a dispute has arisen (the “Responding Party”), on the other
hand, shall each select and designate in writing to the other party one real
estate professional or attorney who has dispute resolution experience (a
“Qualified Individual”) willing to act as an arbitrator of the claim, dispute,
or controversy in question.  Within seven (7) Business Days after the foregoing
selections have been made, the arbitrators so selected shall jointly select a
third individual having no affiliation with any of the parties as the third
Qualified Individual willing to act as an arbitrator of the claim, dispute or
controversy in question (the “Third Arbitrator”). In the event that the two
arbitrators initially selected are unable to agree on the Third Arbitrator
within the second five (5) Business Day period referred to above, then, on the
application of either party, the AAA shall promptly select and appoint an
individual having no affiliation with any of the parties as the Qualified
Individual to act as the Third Arbitrator in accordance with the terms of the
Arbitration Rules. The three arbitrators selected pursuant to this clause (b)
shall constitute the arbitration panel for the arbitration in question.
 
 
63

--------------------------------------------------------------------------------

 
 
(c)    The presentations of the Members in the arbitration proceeding shall, to
the extent reasonably feasible, be commenced and completed within forty-five
(45) days after the selection of the arbitration panel pursuant to clause (b)
above, and the arbitration panel shall render its decision in writing within
thirty (30) days after the completion of such presentations. Any decision
concurred in by any two (2) of the arbitrators shall constitute the decision of
the arbitration panel, and unanimity shall not be required.
 
(d)    The arbitration panel shall award in favor of the prevailing party an
amount equal to his, her or its reasonable legal fees and other costs and
expenses incurred in the proceeding or action.
 
(e)    The Third Arbitrator shall have the right, in his or her discretion, to
authorize the obtaining of discovery (including, but not limited to, the taking
of depositions of witnesses for the purpose of discovery).
 
(f)     At the request of either Member, the arbitrators shall make and provide
to the parties a written reasoned decision.  Any decision rendered by the
arbitration panel pursuant to this Article XIII shall be final and binding on
the parties thereto, and judgment thereon may be entered by any state or federal
court of competent jurisdiction.
 
Arbitration shall be the exclusive method available for resolution of any claim,
dispute or controversy (other than Major Decisions), and the Company and the
Members stipulate that the provisions hereof shall be a complete defense to any
suit, action, or proceeding in any court, or before any administrative or
arbitration tribunal, with respect to any such matter. Nothing contained herein
shall be deemed to give the arbitrators any authority, power, or right to alter,
change, amend, modify, add to, or subtract from any of the provisions of this
Agreement. The provisions of this Article XIII shall survive the dissolution of
the Company.
 
 
 
 
 
 
 
64

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.
 

 
THE COMPANY:
 
BRTL LLC.
   
a Delaware limited liability company
         
 
By:
BRT Torch Member LLC, a Delaware limited
liability company, its managing member
 

 

 
By:
/s/ Mark H. Lundy
     
Name: Mark H. Lundy
     
Title: Senior Vice President
 



 
 

 
TL MEMBER:
 
DEBT OPPORTUNITY FUND III, LLC.,
   
a Delaware limited liability company
         
 
By:
/s/ Trevor Rozowsky       Name: Trevor Rozowsky       Title: Managing Director  

 
 

 
BRT MEMBER:
 
BRT TORCH MEMBER, LLC.
   
a Delaware limited liability company
         
 
By:
/s/ Mark H. Lundy       Name: Mark H. Lundy       Title: Senior Vice President  

 
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED TO AS OF THE EFFECTIVE DATE FOR THE PURPOSES OF SECTIONS
7.06(b) AND 9.13(b), ARTICLE XII, ARTICLE XIII AND (TO THE EXTENT RELEVANT TO
THE FOREGOING) ARTICLE I OF THE FOREGOING AGREEMENT.
 
 

 
BRT REALTY TRUST,
   
a Massachusetts business trust
         
 
By:
/s/ Mark H. Lundy       Name: Mark H. Lundy       Title: Senior Vice President  

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF ALLONGE


ALLONGE
(hereinafter, this “Allonge”)
 
As of [_____________], 20[__]
 


This Allonge forms a part of that certain Note dated as of [_____________] made
by [NAME OF BORROWER], a [_____________], to [ORIGINAL LENDER], a [___________].
 
Pay to the order of [NAME OF JOINT VENTURE/SUBSIDIARY], a Delaware limited
liability company.
 
This endorsement is made without representation, recourse or warranty by the
undersigned, except as expressly set forth in that certain Omnibus Assignment of
Loan Documents between [________], as assignor, and [_________], as assignee,
dated as of even date hereof.
 


Signature page follows.
 
 
 
 
 
 
 
 
Exh. A - 1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Allonge
as of the year and date first above written.
 
 
 
 

 
[ORIGINAL LENDER], a [________]
   
 
         
 
By:
        Name:       Title:  

 
 
 
 


 
 
Exh. A - 2

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF OMNIBUS ASSIGNMENT OF LOAN DOCUMENTS


OMNIBUS ASSIGNMENT OF LOAN DOCUMENTS
(hereinafter, the “Assignment”)
 
As of [_______________], 20[____]
 


BRT REALTY TRUST, a Massachusetts business trust, having an address at 60 Cutter
Mill Road, Suite 303, Great Neck, NY 11021 (“Assignor”), in consideration of the
sum of [__________________ and 00/100 Dollars ($[__________].00)] and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby sells, transfers, assigns, delivers, set-over and conveys,
unto [NAME OF JOINT VENTURE], a Delaware limited liability company, having an
address at c/o BRT Realty Trust, 60 Cutter Mill Road, Suite 303, Great Neck, NY
11021 (“Assignee”), its successors and assigns, all of the right, title and
interest of Assignor in and to each of the following documents (collectively,
and in each case, as amended, restated or otherwise modified from time to tome,
the “Loan Documents”) (each of which is dated as of [_______________] unless
otherwise indicated below):
 
1. The certain Loan and Security Agreement between [NAME OF BORROWER], a
[_________________] (“Borrower”) and Assignor; [and]
 
2. [List all other Loan Documents not separately assigned];
 
in each case, including, without limitation, all of Assignor’s right, title and
interest in any claims, collateral, insurance policies, certificates of deposit,
letters of credit, escrow accounts, performance bonds, demands, causes of action
and any other collateral arising out of and/or executed and/or delivered in or
to or with respect to the Loan Documents, together with any other documents or
instruments executed and/or delivered in connection with or otherwise related to
the Loan Documents including, without limitation, all security agreements,
UCC-1, UCC-2 or UCC-3 Financing Statements, guarantees and/or pledges.
 
TO HAVE AND TO HOLD the same unto Assignee and to the successors, legal
representatives and assigns of Assignee forever.
 
This Assignment is made without representation, recourse or warranty by
Assignor, except the following:
 
1) Assignor has been duly organized and is validly existing under the laws of
its jurisdiction of organization;
 
2) Assignor has full power and right to assign the Loan Documents as herein
provided;
 
 
 
Exh. B - 1

--------------------------------------------------------------------------------

 
 
 
3) The execution and delivery of this Assignment and the consummation of the
assignment of the Loan Documents provided for herein (a) has been duly
authorized by all necessary actions on the part of Assignor, (b) do not and will
not violate or conflict with any judgment, decree or order of any court binding
on Assignor, and (c) do not and will not result in a breach of or constitute a
default under any agreement, contract, indenture or other instrument to which
Assignor is a party or is otherwise bound; and
 
4)           Assignor represents and warrants that Assignor is the legal and
beneficial owner of the lender’s interest in the Loan Documents, free and clear
of all liens, encumbrances and security interests.  Assignor has not assigned,
syndicated, participated, pledged, encumbered or otherwise transferred any
interest pursuant to the Loan Documents.
 


Signature page follows
 
 
 
 
 
 
 
Exh. B - 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor has duly executed and delivered this Assignment as
of the year and date first above written.
 
 
 

 
ASSIGNOR:
 
 
   
[ORIGINAL LENDER], a [________]
   
 
         
 
By:
        Name:       Title:  

 
 


 
 
 
 
 
Exh. B - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF ASSIGNMENT OF MORTGAGE


ASSIGNMENT OF MORTGAGE
(hereinafter, this “Assignment”)1
 
As of [_______________], 20[____]
 


KNOW THAT, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, [BRT Realty Trust], a Massachusetts business trust, having an
address at 60 Cutter Mill Road, Suite 303, Great Neck, NY 11021 (“Assignor”),
does hereby grant, bargain, sell, convey, assign, transfer and set over unto
[NAME OF JOINT VENTURE], a Delaware limited liability company, having an address
at c/o BRT Realty Trust, 60 Cutter Mill Road, Suite 303, Great Neck, NY 11021
(“Assignee”), the [Mortgage, Security Agreement, Assignment of Rents and Leases
and Fixture Filing] dated as of [_________________] made by [NAME OF BORROWER],
a [______________________], to Assignor, recorded on [_______________] in the
[________________] of the County of [____________] as [Document Number
__________________].
 
TO HAVE AND TO HOLD the same unto Assignee and to the successors, legal
representatives and assigns of Assignee forever.
 
This Assignment is made without representation, recourse or warranty by the
undersigned, except as expressly set forth in that certain Omnibus Assignment of
Loan Documents between [________], as assignor, and [_________], as assignee,
dated as of even date hereof..
 


Signature page follows.
 
 
 
 
 



--------------------------------------------------------------------------------

1   
Note: this form will be modified to reflect local recording requirements
applicable to each Mortgage.

 
 
 
 
Exh. C - 1

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, Assignor has duly executed and delivered this Assignment as
of the year and date first above written.
 
 
 

 
ASSIGNOR:
 
 
   
[ORIGINAL LENDER], a [________]
   
 
         
 
By:
        Name:       Title:  

 
 




[TO INSERT STATE-SPECIFIC NOTARY BLOCK]
 
 
 
 
 

 
 
Exh. C - 2

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS


ASSIGNMENT OF
ASSIGNMENT OF LEASES AND RENTS
 
(hereinafter, this “Assignment”)2
 
As of [_______________], 20[____]
 


KNOW THAT, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, [BRT Realty Trust], a Massachusetts business trust, having an
address at 60 Cutter Mill Road, Suite 303, Great Neck, NY 11021 (“Assignor”),
does hereby grant, bargain, sell, convey, assign, transfer and set over unto
[NAME OF JOINT VENTURE], a Delaware limited liability company, having an address
at c/o BRT Realty Trust, 60 Cutter Mill Road, Suite 303, Great Neck, NY 11021
(“Assignee”), [the Assignment of Leases, Rents, Revenues and Security Deposits]
dated as of [_________________]  made by [NAME OF BORROWER], a
[______________________], to Assignor, recorded on [_______________] in the
[________________] of the County of [____________] as [Document Number
__________________].
 
TO HAVE AND TO HOLD the same unto Assignee and to the successors, legal
representatives and assigns of Assignee forever.
 
This Assignment is made without representation, recourse or warranty by the
undersigned, except as expressly set forth in that certain Omnibus Assignment of
Loan Documents between [________], as assignor, and [_________], as assignee,
dated as of even date hereof..
 




Signature page follows.
 
 
 
 
 



--------------------------------------------------------------------------------

2
Note: this form will be modified to reflect local recording requirements
applicable to each ALR.

 
 
 
Exh. D - 1

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, Assignor has duly executed and delivered this Assignment as
of the year and date first above written.
 
 
 

 
ASSIGNOR:
 
 
   
[ORIGINAL LENDER], a [________]
   
 
         
 
By:
        Name:       Title:  

 
 




[TO INSERT STATE-SPECIFIC NOTARY BLOCK]
 
 
 
 
 
 
 
 
 
 
Exh. D - 2

--------------------------------------------------------------------------------

 
 

 
EXHIBIT E


FORM OF MEMBERSHIP INTEREST CERTIFICATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exh. E - 1
 

--------------------------------------------------------------------------------